                                                                       Exhibit B
                              1
                                                             Debt Financing Commitments
                              2

                              3

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11
Weil, Gotshal & Manges LLP




                             12
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                              Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 1
                                                                     of 80
                                                                                       Execution Version


               JPMORGAN CHASE BANK, N.A.                          BANK OF AMERICA, N.A.
                    383 Madison Avenue                             BofA SECURITIES, INC.
                  New York, New York 10179                             One Bryant Park
                                                                     New York, NY 10036

                       BARCLAYS                            CITIGROUP GLOBAL MARKETS INC.
                    745 Seventh Avenue                            388 Greenwich Street
                    New York, NY 10019                            New York, NY 10013

     GOLDMAN SACHS BANK USA
GOLDMAN SACHS LENDING PARTNERS LLC
           200 West Street
         New York, NY 10282


PERSONAL AND CONFIDENTIAL

October 4, 2019

PG&E Corporation
Pacific Gas and Electric Company
77 Beale Street
P.O. Box 77000
San Francisco, California 94177
Attention:      Nicholas M. Bijur




                                          PG&E Corporation

                                          Commitment Letter

Ladies and Gentlemen:

Reference is hereby made to (i) the Chapter 11 bankruptcy cases, jointly administered under lead case
number 19-30088 (the “Chapter 11 Cases”), currently pending before the United States Bankruptcy
Court for the Northern District of California (the “Bankruptcy Court”), in which PG&E Corporation, a
California corporation (or any domestic entity formed to hold all of the assets of PG&E upon emergence
from bankruptcy, the “Borrower”) and Pacific Gas and Electric Company, a California corporation (the
“Utility”) (together with any domestic entity formed to hold all of the assets of Pacific Gas and Electric
Company upon emergence from bankruptcy, the “Utility” and together with PG&E, the “Debtors” or
“you”), are debtors and debtors in possession and (ii) the first amended Chapter 11 plan of reorganization
filed by the Debtors with the Bankruptcy Court on September 23, 2019 at ECF No. 3966 (as may be
further amended, modified or otherwise changed in accordance with this Commitment Letter, the “Plan”)
to implement the terms and conditions of the reorganization of the Debtors as provided therein.
Capitalized terms used and not defined in this letter (together with Annexes A and B hereto, this
“Commitment Letter”) have the meanings assigned to them in Annexes A and B hereto as the context
may require. JPMorgan, Bank of America, N.A. (“BANA”), BofA Securities, Inc. (or any of its
designated affiliates, “BofA”, and together with BANA, “Bank of America”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. on behalf of Citi (as defined below), Goldman Sachs Bank

                                                    1

#92473291v23
Case: 19-30088          Doc# 4119-2      Filed: 10/04/19     Entered: 10/04/19 11:59:22          Page 2
                                                 of 80
USA (“GS Bank”), Goldman Sachs Lending Partners LLC (“GSLP”, and together with GS Bank,
“Goldman Sachs”) and any other Lenders that become parties to this Commitment Letter as additional
“Commitment Parties” as provided in Section 3 hereof are referred to herein, collectively, as the
“Commitment Parties,” “we” or “us.”

You have informed us that, in connection with the consummation of the transactions contemplated by the
Plan, the Borrower intends to (a) enter into a new revolving credit facility in an aggregate committed
amount of $500 million (the “Revolving Credit Facility”) and (b)(i) issue senior secured notes pursuant
to a registered public offering or Rule 144A or other private placement (the “Notes”), (ii) incur term loans
under a senior secured term loan facility (the “Term Loan Facility” and the loans thereunder, the “Term
Loans” and, together with the Notes, collectively, the “Permanent Financing”) or (iii) issue or incur a
combination of the foregoing. In connection therewith, the Borrower desires to enter into a $7,000 million
senior unsecured bridge loan facility (the “Facility”) having the terms and subject to the conditions set
forth herein and in the Annexes hereto, to be available in the event that the Permanent Financing is not
issued and/or incurred on or prior to the Closing Date (as defined in Annex A) for any reason.

The transactions described in the preceding paragraphs are collectively referred to herein as the
“Transactions.”

For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global Markets Inc., Citibank N.A.,
Citicorp USA, Inc., Citicorp North America, Inc. and/or any of their affiliates as any of them shall
determine to be appropriate to provide the services contemplated herein.

1.        Commitments; Titles and Roles.

(a) Each of JPMorgan, BofA, Barclays, Citi and GS Bank is pleased to confirm its agreement to act, and
you hereby appoint each of JPMorgan, BofA, Barclays, Citi and GS Bank to act, as a joint lead arranger
and joint bookrunner (in such capacities, the “Arrangers”) and, except in the case of JPMorgan, co-
syndication agent in connection with the Facility; (b) JPMorgan is pleased to confirm its agreement to act,
and you hereby appoint JPMorgan to act, as administrative agent (the “Administrative Agent”) for the
Facility; and (c) each of JPMorgan, BANA, Barclays, Citi, GS Bank and GSLP (in such capacity, the
“Initial Lenders”) is pleased to commit, and hereby commits, on a several and not joint basis, to provide
the Borrower 25%, 18.75%, 18.75%, 18.75%, 15% and 3.75%, respectively, of the aggregate principal
amount of the Facility on the terms contained in this Commitment Letter and subject to the conditions
expressly set forth in Annex B hereto; provided that the amount of the Facility shall be automatically
reduced as provided under “Mandatory Prepayments and Commitment Reductions” in Annex A hereto
with any such reduction to be applied pro rata among the Initial Lenders. It is further agreed that
JPMorgan will appear on the top left (and the Arrangers, other than JPMorgan, will appear in alphabetical
order immediately to the right thereof) of the cover page of any marketing materials for the Facility and
will hold the roles and responsibilities conventionally understood to be associated with such name
placement. Our fees for our commitment and for services related to the Facility are set forth in a separate
fee letter (the “Fee Letter”) entered into by you and the Commitment Parties on the date hereof. It is
agreed that no other agents, co-agents, arrangers, co-arrangers or bookrunners will be appointed and no
other titles will be awarded in connection with the Facility, and no compensation will be paid in order to
obtain such person’s commitment to participate in the Facility (other than the compensation expressly
contemplated by this Commitment Letter and the Fee Letter) in connection with the Facility, unless the
Arrangers and you shall so agree; provided, however, that you may award agent (other than
administrative agent and co-syndication agent) and similar titles to any additional Commitment Party that
becomes a Commitment Party hereunder in accordance with the second paragraph of Section 3 hereof;
provided, further, for the avoidance of doubt, no additional Commitment Party shall receive a bookrunner
title.

                                                     2
#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19      Entered: 10/04/19 11:59:22           Page 3
                                                 of 80
You agree that JPMorgan may perform its responsibilities hereunder through its affiliate, J.P. Morgan
Securities LLC.

2.        Conditions Precedent.

Notwithstanding anything to the contrary in this Commitment Letter, the Fee Letter or any other
agreement or other undertaking concerning the financing of the Transactions, (a) the Commitment
Parties’ commitments and agreements hereunder with respect to the Facility are subject solely to the
satisfaction or waiver of the conditions expressly set forth in Annex B hereto and (b) the terms of the
Facility Documentation shall be in a form such that they do not impair the availability of the Facility on
the Closing Date if the conditions described in the immediately preceding clause (a) are satisfied.

3.        Syndication.

The Arrangers reserve the right, in accordance with the provisions of this Section 3, prior to or after the
Closing Date, to syndicate the Facility to the Lenders (as defined in Annex A). The syndication of the
Facility, including determinations as to the timing of offers to prospective Lenders, the selection of
Lenders, the acceptance and final allocation of commitments, the awarding of titles or roles to any
Lenders and the amounts offered and the compensation provided to each Lender from the amounts to be
paid to the Arrangers pursuant to the terms of this Commitment Letter and the Fee Letter, will be
conducted by the Arrangers in consultation with the Borrower. Notwithstanding the foregoing, during the
period commencing on the date hereof and ending November 20, 2019 (the “Initial Syndication
Period”), the Facility will be syndicated only to those financial institutions approved by you in writing
prior to the date hereof or other financial institutions as may be approved in your sole discretion (such
financial institutions, collectively, the “Approved Lenders”). Following the Initial Syndication Period, if
and for so long as a Successful Syndication (as defined in the Fee Letter) has not been achieved, the
syndication of the Facility shall be conducted by the Arrangers in consultation with the Borrower.
Following the achievement of a Successful Syndication of the Facility, further assignments and
commitments shall be in accordance with the section captioned “Assignments and Participations” in the
Term Sheet attached hereto as Annex A.

The aggregate commitments of the Commitment Parties with respect to the Facility shall be reduced
dollar-for-dollar (and on a pro rata basis) by the amount of each commitment for the Facility received
from additional Lenders selected in accordance with the preceding paragraph to the extent such Lender
becomes (a) party to this Commitment Letter as an additional “Commitment Party” pursuant to a
customary joinder agreement or other documentation reasonably satisfactory to the Arrangers and you
(each, a “Joinder Agreement”) or (b) party to the Facility Documentation as a Lender; provided that any
reduction of Goldman Sachs’s commitments under the Facility in accordance with the previous sentence
or as a result of a reduction of the overall commitments of GSLP and GS Bank, each in its capacity as an
Initial Lender, pursuant to the terms of this Commitment Letter shall be allocated between GSLP’s and
GS Bank’s respective commitments as determined by GSLP and GS Bank in their sole discretion.
Notwithstanding the Arrangers’ right to syndicate the Facility and receive commitments with respect
thereto, and except as provided in the immediately preceding sentence, (i) no Commitment Party shall be
relieved, released or novated from its obligations hereunder (including its obligation to fund the Facility
on the Closing Date) in connection with any syndication, assignment or participation of the Facility,
including its commitment in respect thereof, until after the initial funding of the Facility on the Closing
Date has occurred, (ii) no assignment or novation shall become effective with respect to all or any portion
of the Commitment Parties’ commitments in respect of the Facility until the initial funding of the Facility
on the Closing Date and (iii) unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its commitments in respect of the Facility,


                                                     3
#92473291v23
Case: 19-30088           Doc# 4119-2     Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 4
                                                 of 80
including all rights with respect to consents, modifications, supplements, waivers and amendments, until
the initial funding of the Facility on the Closing Date has occurred.

To facilitate an orderly and successful syndication of the Facility, you agree that, until the earlier of
(a) the achievement of a Successful Syndication (as defined in the Fee Letter) and (b) 60 days following
the Closing Date (such earlier date, the “Syndication Date”), the Utility and the Borrower will not
syndicate or issue, attempt to syndicate or issue or announce the syndication or issuance of any competing
debt facility or any debt or equity security (other than common equity) of the Utility, the Borrower or any
of their respective subsidiaries that would reasonably be expected to materially impair the primary
syndication of the Facility, in each case without the prior written consent of the Arrangers (such consent
not to be unreasonably withheld, delayed or conditioned), other than (i) the Facility, (ii) the Permanent
Financing, (iii) the Revolving Credit Facility, (iv) incremental facilities under the Utility’s current debtor-
in-possession credit agreement or any new debtor-in-possession facilities, in either case that are to be paid
in full in cash at emergence from the Chapter 11 Cases, (v) securitization securities or facilities
contemplated by the Plan, (vi) ordinary-course purchase money indebtedness, facility and equipment
financings, other debt incurred in the ordinary course of business for capital expenditures and working
capital purposes, financial leases or capital lease obligations, overdraft protection, ordinary course letter
of credit facilities, hedging and cash management, and similar obligations, (vii) roll-over, “take-back” or
reinstated debt that may be contemplated by the Plan and (viii) common and preferred equity issued in
accordance with the Plan in satisfaction of claims.

Without limiting your obligations to assist with the syndication efforts as set forth herein, it is understood
that the Initial Lender’s commitment hereunder is not conditioned upon the syndication of, or receipt of
commitments in respect of, the Facility and in no event shall the commencement or successful completion
of syndication of the Facility constitute a condition to the availability of the Facility on the Closing Date.

Until the Syndication Date, you agree to actively assist the Arrangers in achieving a syndication
satisfactory to you and us. Such assistance shall include (a) your use of commercially reasonable efforts
to ensure that the Arrangers’ syndication efforts benefit from your and your affiliates’ existing lending
relationships, (b) your using commercially reasonable efforts to assist in the preparation of one or more
information packages for the Facility in form and substance customary for transactions of this type
regarding the business, operations, financial projections and prospects of the Borrower (after giving effect
to the Transactions) (collectively, the “Confidential Information Memorandum”), (c) your using
commercially reasonable efforts to obtain, as promptly as practicable prior to the launch of the
syndication of the Facility, a Public Debt Rating for the Borrower from each of Moody’s Investor
Services, Inc. (“Moody’s”) and Standard & Poor’s Financial Services LLC (“S&P”), in each case giving
effect to the Transactions, (d) your executing and delivering one or more Joinder Agreements delivered to
you in respect of prospective Lenders which are selected in accordance with the provisions of this Section
3, as soon as reasonably practicable following commencement of syndication of the Facility, (e) the
presentation of one or more customary information packages for the Facility in format and content
reasonably satisfactory to the Arrangers (collectively, the “Lender Presentation”) in a reasonable
number of meetings at reasonable times and locations mutually agreed upon and (f) arranging for direct
contact between senior management and representatives, with appropriate seniority and expertise, of the
Borrower with prospective Lenders and participation of such persons in a reasonable number of meetings
at reasonable times and locations mutually agreed upon. In connection with the Arrangers’ syndication
efforts, you shall not be required to provide information the disclosure of which would violate any (i)
attorney-client privilege (and you shall not be required to waive any such privilege), (ii) law, rule or
regulation applicable to the Borrower or its affiliates or (iii) obligation of confidentiality from a third
party binding on you or your affiliates (so long as (x) such confidentiality obligation was not entered into
in contemplation of the Transactions, (y) you use commercially reasonable efforts to obtain a waiver of
such confidentiality obligation (but not attorney-client privilege) and to otherwise provide such
                                                      4
#92473291v23
Case: 19-30088         Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 5
                                                  of 80
information that does not violate such confidentiality obligations and (z) you provide the Commitment
Parties notice that information is being withheld due to the existence of such confidentiality obligation or
attorney-client privilege); provided that none of the foregoing shall be construed to limit any of your
representations and warranties set forth in Section 4 of this Commitment Letter (and any corresponding
representation in the Confidential Information Memorandum or the Facility Documentation, as
applicable). The Borrower will be solely responsible for the contents of any such Confidential
Information Memorandum and Lender Presentation (other than, in each case, any information contained
therein that has been provided for inclusion by the Commitment Parties about the Commitment Parties)
and all other written information, documentation or materials delivered to the Commitment Parties by or
on behalf of the Borrower in connection therewith (collectively, the “Information”) and the Borrower
acknowledges that the Commitment Parties will be using and relying upon the Information without
independent verification thereof. The Borrower agrees that Information (including, without limitation,
draft and execution versions of the Facility Documentation, the Confidential Information Memorandum,
the Lender Presentation and publicly filed financial statements) may be disseminated to potential Lenders
through one or more internet sites (including an IntraLinks, SyndTrak or other similar electronic
workspace (the “Platform”)) created for purposes of syndicating the Facility or otherwise, in accordance
with each Arranger’s standard syndication practices, and you acknowledge that no Commitment Party nor
any of their respective affiliates will be responsible or liable to you or any other person or entity for
damages arising from the use by others of any Information or other materials obtained on the Platform,
except to the extent such damages have resulted from the willful misconduct, bad faith or gross
negligence of such Commitment Party or its affiliates (as determined by a court of competent jurisdiction
in a final and non-appealable judgment). You hereby authorize the Commitment Parties to download
copies of the Borrower’s trademark logos from its website and post copies thereof and any Information to
any Platform established by the Arrangers to syndicate the Facility, and to use the Borrower’s trademark
logos on any confidential information memoranda, presentations and other marketing materials prepared
in connection with the syndication of the Facility or in any advertisements (to which you consent, such
consent not to be unreasonably withheld) that we may place after the closing of the Facility in financial
and other newspapers, journals, the World Wide Web, home page or otherwise, at our own expense
describing our services to the Borrower hereunder; provided that such consent shall not be required with
respect to tombstone, case study or similar advertisement incorporated into promotional material and not
otherwise publicly disseminated.

The Borrower acknowledges that certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive Private-Side Information (as defined below)) (each, a “Public Lender”; and
Lenders who are not Public Lenders being referred to herein as “Private Lenders”). At the request of the
Arrangers, the Borrower agrees to prepare an additional version of the Confidential Information
Memorandum and the Lender Presentation to be used by Public Lenders containing a representation that
such Confidential Information Memorandum does not contain Private-Side Information. “Private-Side
Information” means material non-public information (for purposes of United States federal, state or other
applicable securities laws) concerning the Borrower and its affiliates or any of their respective securities;
and “Public-Side Information” means any information that is not Private-Side Information. It is
understood that in connection with your assistance described above, you will provide a customary
authorization letter to the Arrangers (a) authorizing the distribution of the Information to prospective
Private Lenders and the distribution of the Public Side Information to prospective Public Lenders and (b)
containing a customary “10b-5” representation and a representation to the Commitment Parties, in the
case of the public-side version, that such Information does not include material non-public information
about the Borrower, its affiliates or their respective securities. The Public-Side Information will contain
customary language exculpating the Arrangers, you and the respective affiliates of each of the foregoing
with respect to any liability related to the use of the contents of the Public-Side Information. In addition,
the Borrower will clearly designate as such all Information provided to any Commitment Party by or on
behalf of it which contains exclusively Public-Side Information. The Borrower acknowledges and agrees
                                                     5
#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 6
                                                 of 80
that the following documents may be distributed to all Lenders (including Public Lenders) (unless the
Borrower promptly notifies the Arrangers in writing (including by email) within a reasonable time prior
to their intended distribution (after you have been given a reasonable opportunity to review such
documents) that any such document should only be distributed to prospective Private Lenders): (a) drafts
and final versions of the Facility Documentation; (b) term sheets and notification of changes in the terms
of the Facility and (c) administrative materials prepared by the Arrangers for prospective Lenders (such as
a lender meeting invitation, allocations and funding and closing memoranda). If you advise us that any of
the foregoing items should be distributed only to Private Lenders, then we will not distribute such
materials to Public Lenders without further discussions with you.

4.        Information.

The Borrower represents and covenants that (i) all written Information (other than projections, estimates
and other forward-looking materials and information of a general economic or industry specific nature)
provided by or on behalf of the Borrower to the Commitment Parties or the Lenders in connection with
the Transactions is and will be when furnished, when taken as a whole, complete and correct in all
material respects and does not and will not contain when furnished, when taken as a whole, any untrue
statement of a material fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such statements are made
(giving effect to all supplements and updates provided thereto); and (ii) the written financial projections
and other written forward-looking information (the “Projections”) that have been or will be made
available to the Commitment Parties or the Lenders by or on behalf of the Borrower in connection with
the Transactions have been and will be prepared in good faith based upon assumptions that are believed
by the Borrower to be reasonable at the time such Projections are furnished to the Commitment Parties or
the Lenders, it being understood and agreed that Projections are as to future events and are not to be
viewed as facts, are subject to significant uncertainties and contingencies, many of which are out of the
Borrower’s control, that no assurance can be given that any particular Projections will be realized and that
actual results during the period or periods covered by such Projections may differ significantly from the
projected results and such differences may be material.

You agree that if at any time prior to the later of (i) the Closing Date and (ii) the Syndication Date you
become aware that any of the representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such representations were being
made, at such time, then you will promptly supplement, or cause to be supplemented, the Information and
Projections so that such representations will be correct in all material respects in light of the
circumstances under which such statements are made. We have no obligation to conduct any independent
evaluation or appraisal of the assets or liabilities of you or any other party.

5.        Indemnification and Related Matters.

Subject to the approval of this Commitment Letter by the Bankruptcy Court, you agree, jointly and
severally, (a) to indemnify and hold harmless the Commitment Parties and their respective affiliates and
their respective officers, directors, employees, advisors, and agents (each, an “indemnified person”)
from and against any and all losses, claims, damages, liabilities and related expenses to which any such
indemnified person may become subject arising out of or in connection with this Commitment Letter, the
Facility, the use of the proceeds thereof or any related transaction or any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the foregoing (including in relation to
enforcing the terms of this paragraph) (each, a “Proceeding”), regardless of whether any indemnified
person is a party thereto, whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse each indemnified person upon demand for
reasonable, documented and invoiced out-of-pocket legal expenses of one firm of counsel for all such

                                                      6
#92473291v23
Case: 19-30088           Doc# 4119-2      Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 7
                                                  of 80
indemnified persons, taken as a whole, and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel acting in multiple
jurisdictions) for all such indemnified persons, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the indemnified person affected by such conflict informs you of such conflict
and thereafter retains its own counsel, of another firm of counsel for such affected indemnified person
and, if necessary, of a single firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for such affected indemnified person) (the
foregoing, the “Counsel Limitation”) or other reasonable, documented and invoiced out-of-pocket
expenses incurred in connection with investigating or defending any of the foregoing; provided that the
foregoing indemnity will not, as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent they are found by a final, non-appealable judgment of a court of competent
jurisdiction to (i) have arisen or resulted from the willful misconduct, bad faith or gross negligence of
such indemnified person, (ii) have resulted from a claim brought by you or any of your subsidiaries
against such indemnified person for material breach of such indemnified person’s obligations hereunder
or (iii) have not resulted from an act or omission by you or any of your affiliates and have been brought
by an indemnified person against any other indemnified person (other than any claims against any
Commitment Party in its capacity or in fulfilling its role as an arranger or agent or any similar role
hereunder, except to the extent such acts or omissions are determined by a court of competent jurisdiction
by a final and non-appealable judgment to have constituted the gross negligence, bad faith or willful
misconduct of such indemnified party in such capacity), and (b) to reimburse the Commitment Parties and
their respective affiliates on demand for all out-of-pocket expenses (including due diligence expenses,
syndication expenses, travel expenses, and reasonable fees, charges and disbursements of counsel)
incurred in connection with the Facility and any related documentation (including this Commitment
Letter, the Fee Letter and the definitive documentation relating to the Facility) or the administration,
amendment, modification or waiver thereof. You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such counsel based on the fees
such counsel may receive on account of their relationship with us including, without limitation, fees paid
pursuant hereto. None of the indemnified persons or you shall have any liability for any special, indirect,
consequential or punitive damages in connection with activities related to the Facility or the Transactions;
provided that nothing contained in this sentence shall limit your indemnity and reimbursement obligations
to the extent set forth in this paragraph.

No indemnified person shall be liable for any damages arising from the use by others of Information or
other materials obtained through electronic, telecommunications or other information transmission
systems, including an Platform or otherwise via the internet, and you agree, to the extent permitted by
applicable law, to not assert any claims against any indemnified person with respect to the foregoing.

You shall not, without the prior written consent of an indemnified person (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any pending or threatened
Proceedings in respect of which indemnity could have been sought hereunder by such indemnified person
unless (a) such settlement includes an unconditional release of such indemnified person in form and
substance reasonably satisfactory to such indemnified person from all liability on claims that are the
subject matter of such Proceedings and (b) does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any indemnified person or any injunctive relief or other
non-monetary remedy. You acknowledge that any failure to comply with your obligations under the
preceding sentence may cause irreparable harm to the Commitment Parties and the other indemnified
persons. You shall not be liable for any settlement of any Proceeding if the amount of such settlement
was effected without your consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with your written consent or if there is a judgment by a court of competent
jurisdiction in any such Proceeding, you agree to indemnify and hold harmless each indemnified person

                                                     7
#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 8
                                                 of 80
from and against any and all losses, claims, damages, penalties, liabilities and expenses by reason of such
settlement or judgment in accordance with the other provisions of this paragraph.

You agree that the fees, expenses and indemnities payable hereunder and incurred pursuant hereto, and as
set forth in, this Commitment Letter and the Fee Letter (a) are reasonable, (b) are actual and necessary
costs and expenses of preserving the Debtors’ estates and (c) subject to the approval of this Commitment
Letter by the Bankruptcy Court, constitute allowed Administrative Claims against the Debtors on a joint
and several basis under the Plan.

6.        Assignments.

This Commitment Letter may not be assigned by you without the prior written consent of the
Commitment Parties, nor, except as expressly contemplated by Section 3 above, by any Commitment
Party without your prior written consent (and any purported assignment without such consent will be null
and void), is intended to be solely for the benefit of the Commitment Parties and the other parties hereto
and, except as set forth in Section 5 above, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Any Commitment Party may, in consultation
with the Borrower, assign its commitments and agreements hereunder, in whole or in part, to any of its
affiliates; for the avoidance of doubt, GS Bank may assign its commitments and agreements hereunder, in
whole or in part, to GSLP and vice versa, and any such assignment will relieve such assignor of its
obligations hereunder dollar-for-dollar by the amount of such assigned commitments (and the applicable
assignee’s commitments will be increased dollar-for-dollar by the amount of such assigned
commitments)..

7.        Confidentiality.

This Commitment Letter, the Fee Letter and the contents hereof and thereof are confidential and may not
be disclosed by you to any other person (other than any Commitment Party) without our prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed), except pursuant to a
subpoena or order issued by a court or administrative agency or by a judicial, administrative or legislative
body or committee (in which case you agree to inform us promptly thereof to the extent practicable and
not prohibited by applicable law, rule or regulation); provided that we hereby consent to your disclosure
of (i) this Commitment Letter and the Fee Letter to your affiliates and your and your affiliates’ respective
officers, directors, employees, agents and advisors (including legal counsel, independent auditors and
other experts, professional advisors or agents) who are involved in the consideration of the Transactions
(including in connection with providing accounting and tax advice to the Borrower and its affiliates) on a
confidential basis, (ii) this Commitment Letter and the Fee Letter as required by applicable law or
compulsory legal process or, to the extent requested or required by governmental and/or regulatory
authorities (in which case you agree (except with respect to any audit or examination conducted by bank
examiners or any governmental bank regulatory authority exercising examination or regulatory authority)
to inform us promptly thereof to the extent practicable and not prohibited by applicable law, rule or
regulation), (iii) following your acceptance of the provisions hereof and return of an executed counterpart
of this Commitment Letter to the Commitment Parties as provided below, this Commitment Letter (but
not the Fee Letter other than the existence thereof) in any public record in which you are required by law
or regulation to file it (including the Bankruptcy Court to obtain its approval) or with the Securities and
Exchange Commission (“SEC”) and other applicable regulatory authorities and stock exchanges to the
extent required to be in compliance therewith, (iv) the aggregate fee amounts contained in the Fee Letter
in financial statements or as part of projections, pro forma information or a generic disclosure of
aggregate sources and uses related to aggregate compensation amounts related to the Transactions to the
extent customary or required in offering and marketing materials for the Facility, the Permanent
Financing or in any public filing relating to the Transactions, in each case in a manner which does not

                                                     8
#92473291v23
Case: 19-30088         Doc# 4119-2       Filed: 10/04/19      Entered: 10/04/19 11:59:22           Page 9
                                                 of 80
disclose the fees payable pursuant to the Fee Letter (except in the aggregate), (v) this Commitment Letter
and the information contained herein and the Fee Letter in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment Letter, Fee Letter or the
transactions contemplated thereby or enforcement thereof or hereof, (vi) the information contained in
Annexes A and B in any prospectus or other offering memorandum or in any syndication or other
marketing materials relating to the Facility or the Permanent Financing, (vii) any information set forth
herein (including in the Annexes hereto) to the extent that such information becomes publicly available
other than by reason of disclosure in violation of this agreement by you or your affiliates or your or their
respective officers, directors, employees or advisors, (viii) the existence of this Commitment Letter and
the information contained in Annex A to any rating agency; provided that such information is supplied to
any such rating agency only on a confidential basis and (ix) following your acceptance hereof and the
return of an executed counterpart of this Commitment Letter to the Commitment Parties, as provided
below, in consultation with us and on a confidential basis, this Commitment Letter to any potential or
prospective Commitment Party or any potential or prospective Lender. The obligations under this
paragraph with respect to this Commitment Letter (but not the Fee Letter) shall terminate automatically
after the earlier of the date (x) of any public filing permitted hereunder and (y) the Facility
Documentation shall have been executed and delivered by the parties thereto. To the extent not earlier
terminated, the provisions of this paragraph with respect to this Commitment Letter (but not the Fee
Letter) shall automatically terminate on the second anniversary hereof.

Notwithstanding anything to the contrary herein, any disclosure of the Fee Letter to obtain Bankruptcy
Court approval shall only be made via a filing under seal and, to the extent required, by providing an
unredacted copy thereof directly to the Bankruptcy Court, the Office of the United States Trustee and
advisors to the Official Committee of Unsecured Creditors, the Official Committee of Tort Claimants and
any other official committee established pursuant to Section 1102 of the Bankruptcy Code on a
confidential and professionals’ eyes only basis; provided, however, that you shall be permitted to publicly
disclose the fees payable under the Fee Letter, solely on an aggregate basis combined with all other fees
payable by you in connection with the financing for which you are seeking the approval of the
Bankruptcy Court.

Each Commitment Party shall use all non-public information provided to it by or on behalf of the
Borrower or any of your subsidiaries or affiliates solely for the purpose of providing the services which
are the subject of this Commitment Letter and otherwise in connection with the Transactions, and shall
treat confidentially all such information and shall not disclose such information to any third party or
circulate or refer publicly to such information; provided, however, that nothing herein will prevent each
Commitment Party from disclosing any such information (a) pursuant to the order of any court or
administrative agency, or otherwise as required by applicable law or compulsory legal process (in which
case such person agrees to inform you promptly thereof to the extent practicable and not prohibited by
applicable law, rule or regulation), (b) upon the request or demand of any regulatory authority having
jurisdiction over such person or any of its affiliates (in which case such person agrees (except with respect
to any audit or examination conducted by bank examiners or any governmental bank regulatory authority
exercising examination or regulatory authority) to inform you promptly thereof to the extent practicable
and not prohibited by applicable law, rule or regulation), (c) to the extent that such information is publicly
available or becomes publicly available other than by reason of disclosure by such person or any of such
person’s affiliates or its or their respective officers, directors, employees or advisors in violation of this
Commitment Letter, (d) to such person’s affiliates and to such person’s and such affiliates’ respective
officers, directors, partners, members, employees, legal counsel, independent auditors, service providers
and other experts or agents who need to know such information in connection with the Transactions and
who have been informed of the confidential nature of such information and are instructed to keep such
information confidential in accordance with the provisions of this Section 7, it being understood that the
disclosing Commitment Party shall be responsible for any violation of the provisions of this Section 7 by
                                                      9
#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 10
                                                  of 80
any such person, (e) to potential and prospective Lenders, participants and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the Borrower or its obligations
under the Facility, in each case, who have agreed to keep such information confidential on terms not less
favorable than the provisions hereof in accordance with the standard syndication processes of the
Arrangers or customary market standards for the dissemination of such type of information, (f) to
Moody’s and S&P and other rating agencies; provided that such information is limited to Annex A and is
supplied only on a confidential basis, (g) to market data collectors, similar service providers to the lending
industry, and service providers to the Arrangers in connection with the administration and management of
the Facility; provided that such information is limited to the existence of this Commitment Letter and
information of a type routinely provided regarding the closing date, size, type, purpose of, and parties to,
the Facility, (h) received by such person from a source (other than you or any of your affiliates, advisors,
members, directors, employees, agents or other representatives) not known by such person to be
prohibited from disclosing such information to such person by a legal, contractual or fiduciary obligation,
(i) to the extent that such information was already in the Commitment Parties’ possession on a non-
confidential basis or is independently developed by the Commitment Parties, (j) for purposes of
establishing a “due diligence” defense or (k) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby or enforcement thereof or hereof. The Commitment Parties’ obligation
under this provision shall remain in effect until the earlier of (i) two years from the date hereof and (ii) the
execution and delivery of the Facility Documentation by the parties thereto, at which time any
confidentiality undertaking in the Facility Documentation shall supersede the provisions in this paragraph.

8.        Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party (together with its affiliates, the “Commitment Entities”) is a full
service financial institution engaged, either directly or through its affiliates, in a broad array of activities,
including commercial and investment banking, financial advisory, market making and trading, investment
management (both public and private investing), investment research, principal investment, financial
planning, benefits counseling, risk management, hedging, financing, brokerage and other financial and
non-financial activities and services globally. In the ordinary course of their various business activities,
the Commitment Entities and funds or other entities in which the Commitment Entities invest or with
which they co-invest, may at any time purchase, sell, hold or vote long or short positions and investments
in securities, derivatives, loans, commodities, currencies, credit default swaps and other financial
instruments for their own account and for the accounts of their customers. In addition, the Commitment
Entities may at any time communicate independent recommendations and/or publish or express
independent research views in respect of such assets, securities or instruments. Any of the
aforementioned activities may involve or relate to assets, securities and/or instruments of the Borrower
and/or other entities and persons which may (i) be involved in transactions arising from or relating to the
arrangement contemplated by this Commitment Letter or (ii) have other relationships with the Borrower
or its affiliates. In addition, the Commitment Entities may provide investment banking, commercial
banking, underwriting and financial advisory services to such other entities and persons. Although the
Commitment Entities in the course of such other activities and relationships may acquire information
about the transactions contemplated by this Commitment Letter or other entities and persons which may
be the subject of the financing contemplated by this Commitment Letter, the Commitment Entities shall
have no obligation to disclose such information, or the fact that the Commitment Entities are in
possession of such information, to the Borrower or to use such information on the Borrower’s behalf.

Consistent with the Commitment Entities’ policies to hold in confidence the affairs of their customers, the
Commitment Entities will not furnish confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter to any of their other customers and will treat
confidential information relating to the Borrower and its affiliates with the same degree of care as they
                                                       10
#92473291v23
Case: 19-30088        Doc# 4119-2         Filed: 10/04/19       Entered: 10/04/19 11:59:22             Page 11
                                                   of 80
treat their own confidential information and in accordance with Section 7 hereof. Furthermore, you
acknowledge that neither the Commitment Entities nor any of their respective affiliates has an obligation
to use in connection with the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other person.

Each of the Commitment Entities may have economic interests that conflict with those of the Borrower,
its equity holders and/or its affiliates. You agree that each Commitment Entity will act under this
Commitment Letter as an independent contractor and that nothing in this Commitment Letter or the Fee
Letter or otherwise will be deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Entities and the Borrower, its equity holders or its affiliates.
You acknowledge and agree that the transactions contemplated by this Commitment Letter and the Fee
Letter (including the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Commitment Entities, on the one hand, and the Borrower, on the
other, and in connection therewith and with the process leading thereto, (i) the Commitment Entities have
not assumed (A) an advisory responsibility in favor of the Borrower, its equity holders or its affiliates
with respect to the financing transactions contemplated hereby or (B) a fiduciary responsibility in favor of
the Borrower, its equity holders or its affiliates with respect to the transactions contemplated hereby, or in
each case, the exercise of rights or remedies with respect thereto or the process leading thereto
(irrespective of whether the Commitment Entities have advised, are currently advising or will advise the
Borrower, its equity holders or its affiliates on other matters) or any other obligation to the Borrower
except the obligations expressly set forth in this Commitment Letter and the Fee Letter and (ii) the
Commitment Entities are acting solely as principals and not as the agents or fiduciaries of the Borrower,
its management, equity holders, affiliates, creditors or any other person. The Borrower acknowledges and
agrees that it has consulted its own legal, tax, investment, accounting and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. To the fullest extent permitted by law, the Borrower
agrees that it will not bring any claim that the Commitment Entities have breached any fiduciary or
similar duty to the Borrower with respect to the financing transactions contemplated hereby or owe a
fiduciary or similar duty to the Borrower, in connection with such financing transactions or the process
leading thereto. In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing its or their obligations hereunder and may, subject to Section 7,
exchange with such affiliates information concerning the Borrower and other companies that may be the
subject of this arrangement, and such affiliates will be entitled to the benefits afforded to such
Commitment Party hereunder (it being understood that the persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to keep such information
confidential). Notwithstanding the foregoing, nothing herein shall affect the Borrower’s rights in respect
of any separate engagement of any Commitment Party, including as financial advisor, in connection with
the Transactions or any other matter.

You further acknowledge that certain of the Commitment Parties and/or their affiliates currently are
acting as lenders and as the administrative agent under certain of the Borrower’s credit agreements, and
your and your affiliates’ rights and obligations under any other agreement with any Commitment Party or
any of its affiliates (including the Funded Debt Documents and the DIP Facility Credit Agreement (each
as defined in the Plan)) that currently exist or hereafter may exist are, and shall be, separate and distinct
from the rights and obligations of the parties pursuant to this Commitment Letter, and none of such rights
and obligations under such other agreements shall be affected by any Commitment Party’s performance
or lack of performance of services hereunder. You hereby agree that each Commitment Party may render
its services under this Commitment Letter notwithstanding any actual or potential conflict of interest
presented by the foregoing, and you agree that you will not claim any conflict of interest relating to the
relationship among such Commitment Party and you and your affiliates in connection with the
commitments and services contemplated hereby, on the one hand, and the exercise by any Commitment
                                                     11
#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 12
                                                  of 80
Party or any of its affiliates of any of their rights and duties under any credit agreement or other
agreement (including the Funded Debt Documents and the DIP Facility Credit Agreement) on the other
hand.

In addition, please note that the Commitment Entities do not provide accounting, tax or legal advice.

9.        Miscellaneous.

Neither this Commitment Letter nor the Fee Letter may be amended or any term or provision hereof or
thereof waived or otherwise modified except by an instrument in writing signed by each of the parties
hereto or thereto, as applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or thereto.

The provisions set forth under Sections 3, 4, 5, 7 and 8 hereof (in each case other than any provision
therein that expressly terminates upon execution of the Facility Documentation), this Section 9 and the
provisions of the Fee Letter will remain in full force and effect regardless of whether the Facility
Documentation is executed and delivered, except that the provisions of Sections 3 and 4 shall not survive
if the commitments and undertakings of the Commitment Parties are terminated prior to the effectiveness
of the Facility; provided that (x) the foregoing provisions in this paragraph (other than with respect to the
provisions set forth in the Fee Letter and under Sections 7, 8 and this Section 9 hereof, which will remain
in full force and effect notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ respective commitments and agreements hereunder) shall be superseded in each
case, to the extent covered thereby, by the applicable provisions contained in the Facility Documentation
upon execution thereof and thereafter shall have no further force and effect and (y) the provisions of
Sections 3 and 4 shall terminate on the Syndication Date.

Each of the parties hereto (for itself and its affiliates) agrees that any suit or proceeding arising in
respect of this Commitment Letter or the Commitment Parties’ commitments or agreements
hereunder or the Fee Letter will be tried exclusively in (i) subject to clause (ii)(B), until the Effective
Date (as defined in the Plan) of the Plan, the Bankruptcy Court and (ii)(A) thereafter or (B) if the
Bankruptcy Court refuses to accept, or the Bankruptcy Court or any appellate court from the
Bankruptcy Court determines in a final, non-appealable order that the Bankruptcy Court does not
have, jurisdiction, any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any state court located in
the City and County of New York, and each party hereby submits to the exclusive jurisdiction of,
and to venue in, such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of either the Commitment Parties’ commitments or
agreements or any matter referred to in this Commitment Letter or the Fee Letter is hereby waived
by the parties hereto (to the fullest extent permitted by applicable law). Each of the parties hereto
(for itself and its affiliates) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Service of any process, summons, notice or document by registered mail
or overnight courier addressed to any of the parties hereto at the addresses above shall be effective
service of process against such party for any suit, action or proceeding brought in any such court.
This Commitment Letter and the Fee Letter and any claim, controversy or dispute arising
hereunder or thereunder will be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws.




                                                     12
#92473291v23
Case: 19-30088       Doc# 4119-2         Filed: 10/04/19      Entered: 10/04/19 11:59:22           Page 13
                                                  of 80
10.       PATRIOT Act Notification.

The Commitment Parties hereby notify the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) and
the requirements of 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”) the Commitment
Parties and each Lender may be required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and other information that
will allow the Commitment Parties and each Lender to identify the Borrower in accordance with the
Patriot Act and the Beneficial Ownership Regulation. This notice is given in accordance with the
requirements of the Patriot Act and is effective for the Commitment Parties and each Lender.

11.       Acceptance and Termination.

Each of the parties hereto agrees that this Commitment Letter is a binding and enforceable agreement
with respect to subject matter contained herein, including an agreement to negotiate in good faith the
Facility Documentation by the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitments provided hereunder by the Commitment Parties are
subject to the conditions expressly set forth in Annex B hereto.

This Commitment Letter may be executed in any number of counterparts, each of which when executed
will be an original, and all of which, when taken together, will constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (e.g., “pdf” or “tif”) will be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letter are the only agreements that have been
entered into among the parties hereto with respect to the Facility and set forth the entire understanding of
the parties with respect thereto and supersede any prior written or oral agreements among the parties
hereto with respect to the Facility.

The Commitment Parties’ commitments and agreements hereunder will terminate upon the first to occur
of (i) the execution and delivery of the Facility Documentation by each of the parties thereto, (ii) the
Effective Date of the Plan without using the loans under the Facility, (iii) 11:59 p.m., New York City
time, on (A) June 30, 2020, if the Confirmation Order has not been entered prior to such time or (B)
August 29, 2020, if the Closing Date has not occurred prior to such time, (iv)(A) the Plan or the Approval
Order is amended or modified or any condition contained therein waived, in a manner that is adverse to
the Commitment Parties in their capacities as such, in either case without the consent of (I) prior to the
date that an additional “Commitment Party” becomes party to this Commitment Letter pursuant to a
Joinder Agreement, the Commitment Parties party hereto on the date hereof (the “Initial Commitment
Parties”) and (II) thereafter, the Administrative Agent and the Commitment Parties holding 66 2/3% of
the commitments hereunder in respect of the Facility (clauses (I) and (II), collectively, the “Required
Commitment Parties”) (such consent not to be unreasonably withheld, conditioned or delayed; provided
that modifications to the Plan solely as a result of an increase in roll-over, “take-back” or reinstatement of
any existing debt of the Debtors shall be deemed not to be adverse to the Commitment Parties for the
purposes of this clause (A)), (B) any Plan Supplement or any Plan Document (each as defined in the Plan)
that is adverse to the interests of the Commitment Parties in their capacities as such is filed or finalized
without the consent of the Required Commitment Parties (such consent not to be unreasonably withheld,
conditioned or delayed), (v) the Chapter 11 Case with respect to any Debtor is dismissed or converted to a
proceeding under chapter 7 of the Bankruptcy Code, (vi) a trustee or examiner with enlarged powers
(having powers beyond those set forth in section 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) is
appointed with respect to any of the Debtors, (vii) there is in effect an order of a governmental authority
of competent jurisdiction permanently restraining, enjoining or otherwise prohibiting the consummation
of any of the transactions contemplated by the Plan, or any law, statute, rule, regulation or ordinance is

                                                     13
#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 14
                                                  of 80
adopted that makes consummation of the transactions contemplated by the Plan illegal or otherwise
prohibited; (viii) the Bankruptcy Court shall not have entered the motion filed with the Bankruptcy Court
authorizing the Borrower’s entry into and performance under this Commitment Letter, the Fee Letter and
any related engagement letter (the “Approval Order”), in form and substance reasonably satisfactory to
the Commitment Parties, on or before November 20, 2019; (ix) the Debtors’ aggregate liability with
respect to Wildfire Claims (as defined in the Plan) is determined (whether (A) by the Bankruptcy Court
(or the District Court to which the reference has been partially withdrawn for estimation purposes), (B)
pursuant to an agreement between the Debtors and the holders of Wildfire Claims, or (C) through a
combination thereof) to exceed $18.9 billion (the “Wildfire Claims Cap”); provided, however, that for
purposes of this clause (ix), (1) any Wildfire Claim that the California Public Utilities Commission has
approved or agreed to approve for recovery or pass through by the Utility shall not count in determining
the Wildfire Claims Cap and (2) the Wildfire Claims Cap shall be increased by an amount equal to the
amount of Wildfire Claims consisting of professional fees that the Bankruptcy Court (or the District Court
to which the reference has been partially withdrawn for estimation purposes) determines to be reasonable;
(x) (A) the occurrence of one or more wildfires within PG&E’s service area after the Petition Date (as
defined in the Plan) and prior to January 1, 2020 that is asserted by any person to arise out of the Debtors’
activities and that destroys or damages more than 500 dwellings or commercial structures (“Structures”);
provided, however, that any notice of termination under this clause (x)(A) must be given on or before
January 15, 2020, or (B) the occurrence of one or more wildfires on or after January 1, 2020 destroying or
damaging at least 500 Structures within PG&E’s service area at a time when the portion of PG&E’s
system at the location of such wildfire was not successfully de-energized; (xi) the Debtors shall not have
received at least $14,000 million of equity commitments by November 7, 2019 on terms reasonably
satisfactory to the Commitment Parties, (xii) since June 30, 2019, a Material Adverse Effect shall have
occurred; (xiii) the Debtors have failed to perform any of their obligations set forth in this Commitment
Letter, which failure to perform (A) would give rise to the failure of the condition set forth in paragraph
1(a) or 1(d) on Annex B hereto and (B) is incapable of being cured or, if capable of being cured by June
30, 2020, the Debtors have not cured within 10 calendar days following receipt by the Debtors of written
notice of such failure to perform from the Commitment Parties holding a majority of the commitments in
respect of the Facility, (xiv) to the extent that there is a similar termination event under the BCLs as of the
applicable date of determination, if at any time after the first day of the Confirmation Hearing (as defined
in the Plan), asserted Administrative Expense Claims (as defined in the Plan) exceed $250 million
(excluding all ordinary course Administrative Expense Claims, Professional Fee Claims, and Disallowed
Administrative Expense Claims (in each case, as defined in the Plan) and including for the avoidance of
doubt, any such expenses or claims with respect to the Facility) and (xv) on or prior to June 30, 2020, the
Borrower shall not have received from the CPUC all necessary approvals, authorizations and final orders
to implement the Plan, and to participate in the Go-Forward Wildfire Fund, including (i) provisions
pertaining to authorized return on equity and regulated capital structure, (ii) a disposition of proposals for
certain potential changes to PG&E’s corporate structure and authorizations for the Utility to operate as a
utility, (iii) resolution of claims for monetary fines or penalties under the California Public Utilities Code
for conduct prior to the Petition Date and (iv) approval (or exemption from approval) of the financing
structure and the securities to be issued under the Plan; (the earliest date in clauses (ii) through (xv) being
the “Commitment Termination Date”); provided that the termination of any commitment pursuant to
this sentence does not prejudice your rights and remedies in respect of any breach of this Commitment
Letter. You will have the right to terminate this Commitment Letter in the event that the Debtor’s
exclusive periods to file and solicit acceptances of a plan of reorganization are terminated or modified.

Please confirm that the foregoing is in accordance with your understanding by signing and returning to
JPMorgan an executed copy of this Commitment Letter, together, if not previously executed and
delivered, with an executed copy of the Fee Letter, on or before 11:59 p.m., New York City time, on
October 11, 2019, whereupon this Commitment Letter and the Fee Letter will become binding agreements
between us. This offer will terminate on such date if this Commitment Letter and the Fee Letter have not
                                                      14
#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 15
                                                  of 80
been signed and returned as described in the preceding sentence. We look forward to working with you
on this transaction.

                             [Remainder of page intentionally left blank]




                                                 15
#92473291v23
Case: 19-30088      Doc# 4119-2      Filed: 10/04/19      Entered: 10/04/19 11:59:22       Page 16
                                              of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 17
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 18
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 19
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 20
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 21
                                        of 80
ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE:

PG&E CORPORATION


By:
Name:
Title:




PACIFIC GAS AND ELECTRIC COMPANY


By:
Name:
Title:




                     [Signature Page to Commitment Letter (HoldCo)]


Case: 19-30088   Doc# 4119-2   Filed: 10/04/19     Entered: 10/04/19 11:59:22   Page 22
                                        of 80
                                                                                                                               ANNEX A


                                                  PG&E Corporation
                                   $7,000 Million Senior Unsecured 364-Day Facility
                                            Summary of Principal Terms1

    Borrower:                                     PG&E Corporation, a California corporation (the “PG&E”), or any
                                                  domestic entity formed to hold all of the assets of PG&E upon
                                                  emergence from bankruptcy (the “Borrower”).
    Guarantors:                                   None.
    Security:                                     None.
    Administrative Agent:                         JPMorgan Chase Bank, N.A. (“JPMorgan”) will act as sole
                                                  administrative agent (collectively, in such capacity, the
                                                  “Administrative Agent”) for a syndicate of banks, financial
                                                  institutions and other institutional lenders approved in accordance
                                                  with the Commitment Letter (together with JPMorgan, the
                                                  “Lenders”), and will perform the duties customarily associated with
                                                  such role.

    Joint Bookrunners and Joint Lead              JPMorgan, BofA, Barclays, Citi and GS Bank will act as joint
    Arrangers:                                    bookrunners and joint lead arrangers for the Facility described
                                                  below (in such capacities, the “Arrangers”), and will perform the
                                                  duties customarily associated with such roles.

    Co-Syndication Agents:                        BofA, Barclays, Citi and GS Bank will act as co-syndication agents
                                                  for the Facility and will perform the duties customarily associated
                                                  with such roles.

    Facility:                                     A senior unsecured bridge term loan credit facility in an aggregate
                                                  principal amount of $7,000 million (the “Facility”).

    Purpose:                                      The proceeds of the Facility will be used by the Borrower in
                                                  accordance with the Plan to finance a portion of the Transactions,
                                                  including to repay existing indebtedness of the Borrower and its
                                                  affiliates, and to pay related fees and expenses.

    Availability:                                 One drawing may be made under the Facility on the closing date of
                                                  the Facility upon satisfaction of the conditions to funding described
                                                  in Annex B to this Commitment Letter (the “Closing Date”).

                                                  Amounts borrowed under the Facility that are repaid or prepaid may
                                                  not be reborrowed.

    Interest Rates and Fees:                      As set forth in Annex A-I hereto.




1
 All capitalized terms used but not defined herein have the meanings given to them in the Commitment Letter to which this Annex A is attached,
including Annex B thereto, unless otherwise specified.




#92473291v23
Case: 19-30088              Doc# 4119-2              Filed: 10/04/19             Entered: 10/04/19 11:59:22                      Page 23
                                                              of 80
                                                                                                     A-2


 Final Maturity                    The Facility will mature on the day that is 364 days after the Closing
 and Amortization:                 Date (the “Maturity Date”).          There will be no scheduled
                                   amortization payments.

 Mandatory Prepayments and         On or prior to the Closing Date, the aggregate commitments in
 Commitment Reductions:            respect of the Facility under the Commitment Letter or under the
                                   Facility Documentation (as applicable) shall be automatically and
                                   permanently reduced, and after the Closing Date, the aggregate
                                   principal amount of loans under the Facility shall be prepaid, in each
                                   case without penalty or premium and on a dollar-for-dollar basis, by
                                   the following amounts (without duplication):

                                   (a) 100% of the Net Cash Proceeds (as defined below) of all asset
                                   sales or other dispositions of property by the Borrower, the Utility
                                   and their respective subsidiaries and any insurance and
                                   condemnation proceeds, other than (i) sales or other dispositions of
                                   assets in the ordinary course of business, (ii) sales or other
                                   dispositions of obsolete or worn-out property and property no longer
                                   used or useful in the business, (iii) intercompany transfers among
                                   the Utility, the Borrower and their respective subsidiaries, (iv) sales
                                   or other dispositions of assets the Net Cash Proceeds of which do
                                   not exceed $10,000,000 in any single transaction or series of related
                                   transactions, (v) other sales or other dispositions of assets the Net
                                   Cash Proceeds of which do not exceed an aggregate amount of
                                   $100,000,000, and (vi) Net Cash Proceeds of any casualty or
                                   condemnation event that are reinvested or committed to be
                                   reinvested to replace or repair the affected assets within twelve
                                   months after the receipt of such proceeds;

                                   (b) 100% of the Net Cash Proceeds received by the Borrower, the
                                   Utility or any of their respective subsidiaries from (i) any issuance
                                   of debt securities (including the Notes) or other debt for borrowed
                                   money (including pursuant to any bank or other credit facility and
                                   including the Net Cash Proceeds of any securitization securities or
                                   facilities) (other than Excluded Debt (as defined below) and
                                   amounts referred to in clause (c) below) (collectively, “Specified
                                   Debt”) and (ii) any issuance of equity securities (including shares of
                                   its common stock or preferred equity or equity-linked securities)
                                   (other than Excluded Equity Offerings (as defined below)); and

                                   (c) 100% of the committed amount under any Qualifying Bank
                                   Financing (as defined below), excluding up to $27,350 million
                                   under any Qualifying Bank Financing of the Utility;

                                   provided, however, that until such time as the Backstop
                                   Commitments (as defined in those certain Chapter 11 Plan Backstop
                                   Commitment Letters (the “BCLs”), as in effect on the date hereof)
                                   have been reduced to $0, except as contemplated by the proviso to
                                   the Excluded Debt definition below, the commitments in respect of
                                   the Facility shall not be reduced by any cash proceeds from any
                                   Additional Capital Source (as defined in the BCLs, as in effect on



#92473291v23
Case: 19-30088       Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 24
                                             of 80
                                                                                                A-3


                               the date hereof) to the extent that such cash proceeds also reduce the
                               Backstop Commitments.

                               Mandatory prepayments or reductions under clause (a) and (b)
                               above, or the proviso to the Excluded Debt definition below, may be
                               applied, at the option of the Borrower, either to prepay loans or
                               reduce commitments under the Facility and that certain senior
                               secured bridge facility of the Utility described in the commitment
                               letter dated as of the date hereof among the Borrower, the Utility,
                               JPMorgan and the other “Commitment Parties” party thereto (such
                               facility, the “Utility Facility”), provided that (i) the Borrower may
                               not prepay loans or reduce commitments under the Utility Facility
                               without prepaying or reducing the Facility on a pro rata basis and
                               (ii) Net Cash Proceeds of any Permanent Financing issued and/or
                               incurred by the Borrower shall be applied to prepay loans or reduce
                               commitments under the Facility before being applied to prepay or
                               reduce the Utility Facility. The application of Net Cash Proceeds
                               received by the Utility to prepay or reduce the Facility shall be
                               subject to requisite regulatory approvals (and such Net Cash
                               Proceeds shall be applied to prepay or reduce the Utility Facility to
                               the extent not permitted to be applied to prepay or reduce the
                               Facility). For the avoidance of doubt, each dollar from a mandatory
                               prepayment or reduction event described under this heading shall be
                               applied to reduce either (but not both) of the commitments under the
                               Facility or the commitments under the Utility Facility, or to prepay
                               either (but not both) the loans under the Facility or the loans under
                               the Utility Facility, in each case in accordance with the terms
                               described under this heading.

                               Furthermore, the obligations of the Commitment Parties to fund on
                               the Closing Date in respect of the Facility under the Commitment
                               Letter or under the Facility Documentation (as applicable) shall be
                               automatically and permanently reduced, without penalty or premium
                               and on a dollar-for-dollar basis, by (without duplication of any of
                               the clauses above) the aggregate principal amount of any roll-over,
                               “take-back” or reinstated debt (the “Surviving Debt”) of the
                               Borrower.

                               “Net Cash Proceeds” shall mean:

                               (a) with respect to a sale or other disposition of any assets of the
                               Utility, the Borrower or any of their respective subsidiaries, the
                               excess, if any, of (i) the cash actually received in connection
                               therewith (including any cash received by way of deferred payment
                               pursuant to, or by monetization of, a note receivable or otherwise,
                               but only as and when so received) over (ii) the sum of (A) payments
                               made to retire any debt that is secured by such asset or that is
                               required to be repaid in connection with the sale thereof (other than
                               loans under the Facility), (B) the fees and expenses incurred by the
                               Utility, the Borrower or any of their respective subsidiaries in
                               connection therewith, (C) taxes paid or reasonably estimated to be



#92473291v23
Case: 19-30088   Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 25
                                         of 80
                                                                                                   A-4


                               payable in connection with such transaction, (D) the amount of any
                               rebates or credits required to be applied to benefit ratepayers as a
                               result of a reduction in the rate base as a result of the sale or
                               disposition of the 77 Beale Street, San Francisco property or any
                               hydroelectric generation assets; provided that the Facility will
                               provide that not more than $750 million of hydroelectric generation
                               assets may be disposed of, and (E) the amount of reserves
                               established by the Utility, the Borrower or any of their respective
                               subsidiaries in good faith and pursuant to commercially reasonable
                               practices for adjustment in respect of the sale price of such asset or
                               assets in accordance with applicable generally accepted accounting
                               principles; provided that if the amount of such reserves exceeds the
                               amounts charged against such reserve, then such excess, upon
                               determination thereof, shall then constitute Net Cash Proceeds;

                               (b) with respect to the incurrence, issuance, offering or placement
                               of debt securities or other debt for borrowed money, the excess, if
                               any, of (i) cash actually received by the Utility, the Borrower and
                               their respective subsidiaries in connection with such incurrence,
                               issuance, offering or placement over (ii) the underwriting discounts
                               and commissions and other fees and expenses incurred by the
                               Utility, the Borrower and their respective subsidiaries in connection
                               with such incurrence, issuance, offering or placement; and

                               (c) with respect to the issuances of equity interests, the excess of (i)
                               the cash actually received by the Utility, the Borrower and their
                               respective subsidiaries in connection with such issuance over (ii) the
                               underwriting discounts and commissions and other fees and
                               expenses incurred by the Utility, the Borrower or any of their
                               respective subsidiaries in connection with such issuance.

                               “Excluded Debt” shall mean (i) intercompany indebtedness of the
                               Utility, the Borrower or any of their respective subsidiaries, (ii)
                               ordinary-course purchase money indebtedness, facility and
                               equipment financings, other debt incurred in the ordinary course of
                               business for capital expenditures and working capital purposes,
                               financial leases or capital lease obligations, overdraft protection,
                               ordinary course letter of credit facilities, hedging and cash
                               management, and similar obligations, (iii) borrowings under the
                               Revolving Credit Facility up to an aggregate amount not to exceed
                               $500 million, (iv) revolving borrowings under the DIP Facility
                               Credit Agreement (as defined in the Plan) (or refinancings thereof)
                               up to an aggregate amount not to exceed the amount of the
                               revolving commitments in effect thereunder on the date of the
                               Commitment Letter, (v) incremental facilities under the DIP Facility
                               Credit Agreement (or refinancings thereof) or any new debtor-in-
                               possession facilities, in either case that are to be paid in full in cash
                               at emergence from the Chapter 11 Cases, (vi) securitization
                               securities or facilities contemplated by the Plan, and (vii) issuances
                               of debt by the Utility or its subsidiaries in a principal amount not to
                               exceed $27,350 million and debt or unfunded commitments under a



#92473291v23
Case: 19-30088   Doc# 4119-2     Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 26
                                          of 80
                                                                                                   A-5


                               revolving credit facility to be entered into by the Utility in an
                               amount not to exceed $3,500 million, in each case as contemplated
                               by the Plan; provided that, notwithstanding the foregoing, if (A) the
                               aggregate principal amount of Specified Debt issued or incurred by
                               the Borrower plus the aggregate principal amount of Excluded Debt
                               issued or incurred by the Borrower pursuant to clause (vi) plus the
                               principal amount of Surviving Debt of the Borrower exceeds $7,000
                               million, or (B) the aggregate principal amount of Specified Debt
                               issued or incurred by Utility or its subsidiaries plus the aggregate
                               principal amount of Excluded Debt issued or incurred by the Utility
                               or its subsidiaries pursuant to clause (iv), (v), (vi) or (vii), plus the
                               principal amount of Surviving Debt of the Utility or its subsidiaries
                               exceeds $30,000 million, then in either case the commitments with
                               respect to the Facility shall be reduced, or the loans under the
                               Facility shall be prepaid, by an equivalent amount (for the avoidance
                               of doubt, until such commitments or the aggregate principal amount
                               of such loans, in either case, equal zero).

                               “Excluded Equity Offerings” shall mean (i) issuances pursuant to
                               employee compensation plans, employee benefit plans, employee
                               based incentive plans or arrangements, employee stock purchase
                               plans, dividend reinvestment plans and retirement plans or issued as
                               compensation to officers and/or non-employee directors or upon
                               conversion or exercise of outstanding options or other equity
                               awards, (ii) issuances of directors’ qualifying shares and/or other
                               nominal amounts required to be held by persons other than PG&E,
                               the Borrower and their respective subsidiaries under applicable law,
                               (iii) issuances to or by a subsidiary of the Borrower to the Borrower
                               or any other subsidiary of the Borrower (including in connection
                               with existing joint venture arrangements), (iv) any equity issued
                               pursuant to the Plan in an aggregate amount not to exceed $14,000
                               million and (v) additional exceptions to be agreed.

                               “Qualifying Bank Financing” shall mean a committed but
                               unfunded bank or other credit facility for the incurrence of debt for
                               borrowed money by the Borrower or the Utility that has become
                               effective for the purposes of financing the Transactions (excluding,
                               for the avoidance of doubt, the Facility), subject to conditions to
                               funding that are, in the written determination of the Borrower, no
                               less favorable to the Borrower than the conditions to the funding of
                               the Facility set forth herein.

                               In addition, the aggregate commitments in respect of the Facility
                               shall be permanently reduced to zero on the Commitment
                               Termination Date.

                               The Borrower shall provide the Administrative Agent with prompt
                               written notice of any mandatory prepayment or commitment
                               reduction being required hereunder.

                               Amounts borrowed under the Facility that are repaid or prepaid may



#92473291v23
Case: 19-30088   Doc# 4119-2     Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 27
                                          of 80
                                                                                                        A-6


                                   not be reborrowed.

 Voluntary Prepayments and         Prepayments of borrowings under the Facility will be permitted at
 Reductions in Commitments:        any time, in whole or in part and in minimum principal amounts to
                                   be agreed upon, without premium or penalty, subject to
                                   reimbursement of the Lenders’ redeployment costs in the case of a
                                   prepayment of Adjusted LIBOR borrowings other than on the last
                                   day of the relevant interest period. The Borrower may voluntarily
                                   reduce unutilized portions of the commitments under the Facility at
                                   any time without penalty.

                                   Amounts borrowed under the Facility that are repaid or prepaid may
                                   not be reborrowed.

 Documentation:                    The making of the loans under the Facility will be governed by
                                   definitive loan and related agreements and documentation
                                   (collectively, the “Facility Documentation” and the principles set
                                   forth in this paragraph, the “Documentation Principles”) to be
                                   negotiated in good faith, which will be based on the Borrower’s
                                   Second Amended and Restated Credit Agreement, dated as of April
                                   27, 2015, among the Borrower, the financial institutions from time
                                   to time party thereto and Bank of America, N.A., as administrative
                                   agent (as amended from time to time prior to the date hereof, the
                                   “Pre-Petition Credit Agreement”). The Facility Documentation
                                   will contain only those representations and warranties, affirmative
                                   and negative covenants, mandatory prepayments and commitment
                                   reductions, and events of default expressly set forth in the
                                   Commitment Letter (including this Annex A). The Facility
                                   Documentation shall include modifications to the Pre-Petition Credit
                                   Agreement (a) as are necessary to reflect the terms set forth in the
                                   Commitment Letter (including this Annex A) and the Fee Letter, (b)
                                   to reflect any changes in law or accounting standards since the date
                                   of the Pre-Petition Credit Agreement, (c) to reflect the operational or
                                   administrative requirements of the Administrative Agent and
                                   operational requirements of the Borrower and its subsidiaries, (d) to
                                   reflect the nature of the Facility as a bridge facility, (e) to reflect the
                                   Borrower’s pro forma capital structure, (f) to reflect certain
                                   provisions in the DIP Facility Credit Agreement to be agreed and (g)
                                   to reflect the terms of the Plan.

 Representations and Warranties:   The Facility Documentation will contain only the following
                                   representations and warranties, which shall be made on the
                                   effectiveness of the Facility Documentation (the “Facility
                                   Documentation Effective Date”) and on the Closing Date, and be
                                   based on those in the Pre-Petition Credit Agreement (subject to the
                                   Documentation Principles): financial condition, no change,
                                   existence; compliance with law; power; authorization; enforceable
                                   obligations; no legal bar; litigation; no default; taxes; federal
                                   regulations; ERISA; investment company act and other regulations;
                                   use of proceeds; environmental matters; no EEA financial
                                   institution; regulatory matters; solvency (after giving effect to the



#92473291v23
Case: 19-30088      Doc# 4119-2      Filed: 10/04/19       Entered: 10/04/19 11:59:22              Page 28
                                              of 80
                                                                                                     A-7


                                    Transactions, with “solvency” to be defined consistent with the
                                    solvency certificate attached hereto as Annex B-1); full disclosure;
                                    beneficial ownership certification; anti-corruption and sanctions;
                                    ownership of property; subsidiaries; and intellectual property.

 Conditions to Borrowing on the     The borrowing under the Facility on the Closing Date will be
 Closing Date:                      subject to the conditions expressly set forth in Annex B to the
                                    Commitment Letter (the “Funding Conditions”).


 Affirmative Covenants:             The Facility Documentation will contain only the following
                                    affirmative covenants, which shall become effective on the Facility
                                    Documentation Effective Date, and be based on those in the Pre-
                                    Petition Credit Agreement (subject to the Documentation
                                    Principles): financial statements, certificates and other information,
                                    payment of taxes, maintenance of existence, compliance,
                                    maintenance of property, insurance, inspection of property, books
                                    and records, discussions, notices, maintenance of licenses, and
                                    maintenance of ratings (but, for the avoidance of doubt, not any
                                    particular rating).

 Negative Covenants:                The Facility Documentation will contain only the following
                                    negative covenants, which shall become effective on the Facility
                                    Documentation Effective Date, and be based on those in the Pre-
                                    Petition Credit Agreement (subject to the Documentation
                                    Principles): liens (which shall permit a lien on the stock of the
                                    Utility securing the Permanent Financing to the extent the Facility is
                                    secured on an equal and ratable basis with the Permanent
                                    Financing), fundamental changes, debt (with exceptions to be
                                    agreed, including debt for borrowed money of the Borrower
                                    (including the Facility and the Permanent Financing) not to exceed
                                    $7,000 million and the Revolving Credit Facility and debt for
                                    borrowed money of the Utility and its subsidiaries not to exceed
                                    $30,000 million and a revolving credit facility in an amount not to
                                    exceed $3,500 million); ownership of 100% of the common stock of
                                    the Utility; no limitations on dividends or payment from the Utility
                                    to the Borrower; change in the nature of business; investments;
                                    restricted payments; affiliate transactions; prepayments or
                                    modifications of junior debt, modifications of organizational
                                    documents, sale leaseback transactions, swap agreements, and
                                    change of fiscal year.

 Financial Covenants:               Subject to the Documentation Principles, maintenance of a
                                    maximum Consolidated Capitalization Ratio of less than or equal to
                                    0.70 to 1.00, calculated in accordance with (and capitalized terms to
                                    have the meaning set forth in) the Pre-Petition Credit Agreement.

 Events of Default:                 The Facility Documentation will contain only the following events
                                    of default, which shall be based on those in the Pre-Petition Credit
                                    Agreement (subject to the Documentation Principles): nonpayment
                                    of principal when due; nonpayment of interest or other amounts
                                    after a grace period of five business days; material inaccuracy of


#92473291v23
Case: 19-30088        Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 29
                                              of 80
                                                                                                     A-8


                                   representations and warranties; Facility Documentation ceasing to
                                   be in full force and effect or any Borrower party thereto so asserting;
                                   violation of covenants (subject, in the case of certain affirmative
                                   covenants, to a grace period of 30 days); cross-default with respect
                                   to material indebtedness (including, for the avoidance of doubt,
                                   material indebtedness of the Utility); bankruptcy events (from and
                                   after the Closing Date); certain ERISA events; material judgments;
                                   and a change of control (to be defined in a manner to be agreed).

 Voting:                           Subject to the Documentation Principles and based on the Pre-
                                   Petition Credit Agreement.


 Cost and Yield Protection:        Usual and customary for facilities and transactions of this type,
                                   including customary tax gross-up provisions (including but not
                                   limited to provisions relating to Dodd-Frank and Basel III), but
                                   subject to the Documentation Principles and based on the Pre-
                                   Petition Credit Agreement.

 Assignments and Participations:   Subject to the Documentation Principles and based on the Pre-
                                   Petition Credit Agreement as follows:

                                   Prior to the Closing Date, the Lenders will not be permitted to
                                   assign commitments under the Facility to any Person except in
                                   accordance with the terms of the syndication provisions in the
                                   Commitment Letter.

                                   From and after the Closing Date, the Lenders will be permitted to
                                   assign loans under the Facility to eligible assignees subject to the
                                   consent of the Borrower (not to be unreasonably withheld or
                                   delayed); provided that no such consent shall be required with
                                   respect to any assignment (x) to a Lender, an affiliate of a Lender or
                                   an approved fund, (y) to an Approved Lender or (z) if a payment or
                                   bankruptcy (from and after the Closing Date) event of default shall
                                   have occurred and be continuing; provided, further, that such
                                   consent shall be deemed to have been given if the Borrower shall
                                   not have responded to a written request for consent within 10
                                   business days. All assignments shall require the consent of the
                                   Administrative Agent (not to be unreasonably withheld or delayed).
                                   Each assignment shall be accompanied by the payment of a $3,500
                                   assignment processing fee to the Administrative Agent (which fee
                                   may be waived by the Administrative Agent in its sole discretion).

                                   Lenders may sell participations without the consent of any person,
                                   so long as any such participation does not create rights in
                                   participants to approve amendments or waivers, except in respect of
                                   certain customary matters consistent with the Pre-Petition Credit
                                   Agreement.

 Defaulting Lenders:               The Facility Documentation will contain customary “defaulting
                                   Lender” provisions, including the suspension of voting rights and
                                   rights to receive certain fees, and the termination or assignment of


#92473291v23
Case: 19-30088      Doc# 4119-2     Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 30
                                             of 80
                                                                                                    A-9


                                 commitments or loans of defaulting Lenders; provided that such
                                 provisions shall be subject to the Documentation Principles and be
                                 based on the Pre-Petition Credit Agreement.

 Expenses and Indemnification:   Subject to the limitations set forth in Section 5 of the Commitment
                                 Letter, the Borrower shall pay (a) all reasonable, documented and
                                 invoiced out-of-pocket expenses of the Administrative Agent and
                                 the Arrangers associated with the syndication of the Facility and the
                                 preparation, execution, delivery and administration of the Facility
                                 Documentation and any amendment or waiver with respect thereto
                                 (including the reasonable, documented and invoiced fees,
                                 disbursements and other charges of one primary counsel, one
                                 regulatory counsel, one special bankruptcy counsel and one
                                 additional local counsel in each applicable jurisdiction) and (b) all
                                 reasonable, documented and invoiced out-of-pocket expenses of the
                                 Administrative Agent and the Lenders (including the reasonable,
                                 documented and invoiced fees, disbursements and other charges of
                                 counsel referred to in clause (a) above and additional conflicts
                                 counsel, subject to the Counsel Limitations) in connection with the
                                 enforcement of the Facility Documentation.

                                 The Administrative Agent, the Arrangers and the Lenders (and their
                                 affiliates and their respective officers, directors, employees, advisors
                                 and agents) will have no liability for, and will be indemnified and
                                 held harmless against, any loss, liability, cost or expense incurred in
                                 respect of the financing contemplated hereby or the use or the
                                 proposed use of proceeds thereof (except to the extent determined
                                 by a court of competent jurisdiction by a final and non-appealable
                                 judgment to have resulted from (x) the gross negligence, bad faith or
                                 willful misconduct of the indemnified party or any of its affiliates,
                                 (y) such party’s or any of its affiliates’ material breach of the
                                 Facility Documentation or (z) disputes among Lenders not arising
                                 from the Company’s breach of its obligations under the Facility
                                 Documentation (other than a dispute involving a claim against an
                                 indemnified party for its acts or omissions in its capacity as an
                                 arranger, bookrunner, agent or similar role in respect of the Facility,
                                 except, with respect to this clause (z), to the extent such acts or
                                 omissions are determined by a court of competent jurisdiction by a
                                 final and non-appealable judgment to have constituted the gross
                                 negligence, bad faith or willful misconduct of such indemnified
                                 party in such capacity)).

 Governing Law and Forum:        New York.

 Arranger’s and Administrative
 Agent’s Counsel:                Davis Polk & Wardwell LLP.

 Miscellaneous:                  The Facility Documentation will contain customary European Union
                                 “bail-in” provisions and customary provisions pertaining to division
                                 of limited liability companies and the QFC stay rules. The Lenders
                                 will provide customary representations as to their fiduciary status



#92473291v23
Case: 19-30088     Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 31
                                           of 80
                                                                                 A-10


                               under ERISA.




#92473291v23
Case: 19-30088   Doc# 4119-2    Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 32
                                         of 80
                                                                                      ANNEX A-I


 Interest Rates:                            The interest rates under the Facility will be, at the option
                                            of the Borrower, (a) Adjusted LIBO Rate plus the
                                            Applicable Adjusted LIBO Rate Margin (each as defined
                                            below) or (b) ABR (as defined below) plus the
                                            Applicable Adjusted LIBO Rate Margin minus 1.00%
                                            (but in any event not less than 0.00%).

                                            The Borrower may elect interest periods of 1, 2, 3 or 6
                                            months for Adjusted LIBO Rate borrowings. Calculation
                                            of interest shall be on the basis of the actual number of
                                            days elapsed in a year of 360 days (or 365 or 366 days, as
                                            the case may be, in the case of ABR loans based on the
                                            prime rate) and interest shall be paid in arrears (i) at the
                                            end of each interest period and no less frequently than
                                            quarterly, in the case of Adjusted LIBO Rate advances,
                                            and (ii) quarterly, in the case of ABR advances.

                                            “ABR” is the Alternate Base Rate, which is the greatest
                                            of (i) the Prime Rate, (ii) the NYFRB Rate from time to
                                            time plus 0.5% and (iii) the Adjusted LIBO Rate for a
                                            one month interest period on the applicable date plus 1%.

                                            “Adjusted LIBO Rate” means the LIBO Rate, as
                                            adjusted for statutory reserve requirements for
                                            eurocurrency liabilities.

                                            “Interpolated Rate” means, at any time, for any interest
                                            period, the rate per annum (rounded to the same number
                                            of decimal places as the LIBO Screen Rate) determined
                                            by the Administrative Agent (which determination shall
                                            be conclusive and binding absent manifest error) to be
                                            equal to the rate that results from interpolating on a linear
                                            basis between: (a) the LIBO Screen Rate for the longest
                                            period (for which the LIBO Screen Rate is available for
                                            the applicable currency) that is shorter than the Impacted
                                            Interest Period; and (b) the LIBO Screen Rate for the
                                            shortest period (for which that LIBO Screen Rate is
                                            available for the applicable currency) that exceeds the
                                            Impacted Interest Period, in each case, at such time;
                                            provided that if any Interpolated Rate as so determined
                                            would be less than zero, such rate shall be deemed to be
                                            zero for the purposes of the Facility Documentation.

                                            “LIBO Rate” means, with respect to any Eurocurrency
                                            borrowing for any applicable currency and for any
                                            interest period, the LIBO Screen Rate at approximately
                                            11:00 a.m., London time, two business days prior to the
                                            commencement of such interest period; provided that if
                                            the LIBO Screen Rate shall not be available at such time
                                            for such interest period (an “Impacted Interest Period”)
                                            with respect to the applicable currency then the LIBO



#92473291v23
Case: 19-30088     Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22            Page 33
                                          of 80
                                                                                         A-I-2


                                          Rate shall be the Interpolated Rate.

                                          “LIBO Screen Rate” means, for any day and time, with
                                          respect to any Eurocurrency borrowing for any applicable
                                          currency and for any interest period, the London
                                          interbank offered rate as administered by ICE Benchmark
                                          Administration (or any other Person that takes over the
                                          administration of such rate) for the relevant currency for
                                          a period equal in length to such interest period as
                                          displayed on such day and time on pages LIBOR01 or
                                          LIBOR02 of the Reuters screen that displays such rate
                                          (or, in the event such rate does not appear on a Reuters
                                          page or screen, on any successor or substitute page on
                                          such screen that displays such rate, or on the appropriate
                                          page of such other information service that publishes
                                          such rate from time to time as selected by the
                                          Administrative Agent in its reasonable discretion);
                                          provided that if the LIBO Screen Rate as so determined
                                          would be less than zero, such rate shall be deemed to zero
                                          for the purposes of calculating such rate.

                                          “NYFRB” means the Federal Reserve Bank of New
                                          York.

                                          “NYFRB Rate” means, for any day, the greater of (i)
                                          the Federal Funds Effective Rate in effect on such day
                                          and (ii) the Overnight Bank Funding Rate in effect on
                                          such day (or for any day that is not a business day, for
                                          the immediately preceding business day); provided that
                                          if none of such rates are published for any day that is a
                                          business day, the term “NYFRB Rate” means the rate
                                          quoted for such day for a federal funds transaction at
                                          11:00 a.m., New York City time, on such day received
                                          by the Administrative Agent from a federal funds broker
                                          of recognized standing selected by it; provided, further,
                                          that if any of the aforesaid rates as so determined would
                                          be less than zero, such rate shall be deemed to be zero
                                          for purposes of the Facility Documentation.

                                          “Overnight Bank Funding Rate” means, for any day,
                                          the rate comprised of both overnight federal funds and
                                          overnight eurodollar borrowings by U.S.-managed
                                          banking offices of depository institutions, as such
                                          composite rate shall be determined by the NYFRB as set
                                          forth on its public website from time to time, and
                                          published on the next succeeding business day by the
                                          NYFRB as an overnight bank funding rate.

                                          “Prime Rate” means the rate of interest last quoted by
                                          The Wall Street Journal as the “Prime Rate” in the U.S.
                                          or, if The Wall Street Journal ceases to quote such rate,


#92473291v23
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22          Page 34
                                        of 80
                                                                                                                                           A-I-3


                                                                          the highest per annum interest rate published by the
                                                                          Federal Reserve Board in Federal Reserve Statistical
                                                                          Release H.15 (519) (Selected Interest Rates) as the
                                                                          “bank prime loan” rate or, if such rate is no longer
                                                                          quoted therein, any similar rate quoted therein (as
                                                                          determined reasonably and in good faith by the
                                                                          Administrative Agent) or in any similar release by the
                                                                          Federal Reserve Board (as determined reasonably and in
                                                                          good faith by the Administrative Agent). Each change
                                                                          in the Prime Rate shall be effective from and including
                                                                          the date such change is publicly announced or quoted as
                                                                          being effective.

    LIBO Rate Replacement:                                                The Facility Documentation shall contain customary
                                                                          provisions for the replacement of the LIBO Rate.

    Applicable Adjusted LIBO Rate
    Margin:



        Public Debt                       BB+/Ba1                          BB/Ba2                          BB-/Ba3                    B+/B1 or worse
          Rating2

    Closing Date until                      1.75%                           2.00%                           2.125%                           2.25%
    89 days following
    the Closing Date

    90th day following                      2.00%                           2.25%                           2.375%                           2.50%
    the Closing Date
    until 179th day
    following the
    Closing Date

    180th day following                     2.25%                           2.50%                           2.625%                           2.75%
    the Closing Date
    until 269th day
    following the
    Closing Date

    From the 270th day                      2.50%                           2.75%                           2.875%                           3.00%
    following the
    Closing Date




2
 Based on public ratings from S&P and Moody’s for senior unsecured, long-term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other person or subsidiary and not supported by any other credit enhancement (the “Public Debt Rating”). Split ratings to be
handled consistently with the Pre-Petition Credit Agreement except that if the rating differential is 2 levels or more, the rating level that would
apply at the rating one level below the higher rating shall apply.




#92473291v23
Case: 19-30088               Doc# 4119-2               Filed: 10/04/19              Entered: 10/04/19 11:59:22                        Page 35
                                                                of 80
                                                                                          A-I-4


                                        At any time when the Borrower is in default in the payment
Default Rate:                           of any amount of principal due under the Facility, the
                                        overdue amount shall bear interest at 2% above the rate
                                        otherwise applicable thereto. Overdue interest, fees and
                                        other amounts shall bear interest at 2% above the rate
                                        applicable to ABR loans.

Ticking Fees:                           Ticking fees (“Ticking Fee”) equal to 0.30% per annum
                                        times the actual daily undrawn commitments under the
                                        Facility (as such amounts shall be adjusted to give effect to
                                        any voluntary or mandatory reductions of the commitments
                                        in accordance with the terms hereof) will accrue during the
                                        period commencing on the date that is the later of the
                                        Facility Documentation Effective Date and 90 days after
                                        the date of the Commitment Letter and ending on and
                                        including the earlier of (x) the Closing Date and (y) the date
                                        of termination of the commitments under the Facility, for
                                        the account of each Lender in arrears quarterly and on the
                                        earlier of the Closing Date and the date of termination of
                                        the commitments under the Facility.

Duration Fees:                          The Borrower will pay a fee (the “Duration Fee”), for the
                                        ratable benefit of the Lenders, in an amount equal to
                                        (i) 0.50% of the aggregate principal amount of the loans
                                        under the Facility outstanding on the date which is 90 days
                                        after the Closing Date, due and payable in cash on such
                                        90th day (or if such day is not a business day, the next
                                        business day); (ii) 0.75% of the aggregate principal amount
                                        of the loans under the Facility outstanding on the date
                                        which is 180 days after the Closing Date, due and payable
                                        in cash on such 180th day (or if such day is not a business
                                        day, the next business day); and (iii) 1.00% of the
                                        aggregate principal amount of the loans under the Facility
                                        outstanding on the date which is 270 days after the Closing
                                        Date, due and payable in cash on such 270th day (or if such
                                        day is not a business day, the next business day).




#92473291v23
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19    Entered: 10/04/19 11:59:22           Page 36
                                        of 80
                                                                                                                                ANNEX B


                                   $7,000 Million Senior Unsecured 364-Day Facility
                                                      Conditions3

      The borrowing under the Facility shall be subject to the satisfaction or waiver by the
Commitment Parties of the following conditions:

         1.      (a) The Bankruptcy Court shall have entered (x) the Approval Order and (y) a
confirmation order confirming the Plan with respect to the Debtors in form and substance reasonably
satisfactory to the Required Commitment Parties (the “Confirmation Order”) by no later than June 30,
2020, each of which shall (i) not be stayed, (ii) be in full force and effect, (iii) be final and non-
appealable, and (iv) not have been reversed, vacated, amended, supplemented, or otherwise modified in a
manner adverse to the interests of the Commitment Parties without the consent of the Required
Commitment Parties (such consent not to be unreasonably withheld, conditioned or delayed; provided
modifications to the Plan solely as a result of an increase in roll-over, “take-back” or reinstatement of any
existing debt of the Debtors shall be deemed not to be adverse to the Commitment Parties for the
purposes of this clause (iv)), (b) none of the Plan, the Confirmation Order or the Approval Order shall
have been amended or modified or any condition contained therein waived, in either case without the
consent the Required Commitment Parties (such consent not to be unreasonably withheld, conditioned or
delayed), (c) the Plan shall have become effective in accordance with its terms no later than 60 days after
the entry of the Confirmation Order, and all conditions precedent to the effectiveness of the Plan shall
have been, or substantially contemporaneously with the closing under the Facility, will be, satisfied or
waived (to the extent adverse to their interests, with the prior consent of the Required Commitment
Parties (such consent not to be unreasonably withheld, conditioned or delayed)), (d) the transactions as
described and defined in the Plan to occur upon the Effective Date of the Plan shall have been
consummated, or substantially concurrently with the closing of the Facility will be consummated, on the
Closing Date, (e) the Debtors shall be in compliance in all material respects with the Confirmation Order
and (f) all documents necessary to implement the Plan and the financings and distributions contemplated
thereunder shall have been executed (each, to the extent adverse to their interests, in form and substance
reasonably acceptable to the Required Commitment Parties).

        2.      (x) The Arrangers shall have received (a) U.S. GAAP audited consolidated balance sheets
and related consolidated statements of income and comprehensive income, of shareholders’ equity and of
cash flows of the Borrower and its subsidiaries for the three most recent fiscal years ended at least 60
days prior to the Closing Date and (b) U.S. GAAP unaudited consolidated balance sheets and related
consolidated statements of income and comprehensive income, of shareholders’ equity and of cash flows
of the Borrower and its subsidiaries for each subsequent fiscal quarter ended at least 40 days before the
Closing Date (other than the last fiscal quarter of any fiscal year); provided that in each case the financial
statements required to be delivered by this paragraph 2(x) shall meet the requirements of Regulation S-X
under the Securities Act, and all other accounting rules and regulations of the SEC promulgated
thereunder applicable to a registration statement on Form S-1, in all material respects. The Arrangers
hereby acknowledges receipt of the financial statements of PG&E in the foregoing clause (a) for the fiscal
years ended December 31, 2018, December 31, 2017 and December 31, 2016, and in the foregoing clause
(b) for the fiscal quarters ended June 30, 2019 and March 31, 2019. The Borrower’s filing of any
required audited financial statements with respect to the Borrower on Form 10-K or required unaudited
financial statements with respect to the Borrower on Form 10-Q, in each case, will satisfy the
requirements under clauses (a) or (b), as applicable, of this paragraph.

3
 All capitalized terms used but not defined herein have the meanings given to them in the Commitment Letter to which this Annex B is attached,
including Annex A thereto.




#92473291v23
Case: 19-30088              Doc# 4119-2               Filed: 10/04/19             Entered: 10/04/19 11:59:22                       Page 37
                                                               of 80
                                                                                                            B-2


         (y) The Arrangers shall have received a pro forma consolidated balance sheet and a related pro
forma consolidated statement of income of the Borrower and its subsidiaries (based on the financial
statements referred to in paragraph above) as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 40 days before the Closing Date, or,
if the most recently completed fiscal period is the end of a fiscal year, ended at least 60 days before the
Closing Date (regardless of when such pro forma financial statements may be required to be filed with the
SEC), prepared after giving effect to the Transactions (including, to the extent required by applicable
accounting standards, the application of fresh start accounting) as if they had occurred as of such date (in
the case of such balance sheet) or at the beginning of such period (in the case of such other statement of
income) which shall meet the requirements of Regulation S-X under the Securities Act and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to a registration statement
on Form S-1, in all material respects; provided, however, to the extent such pro forma financial statements
are filed by the Borrower with the SEC, the condition set forth in this paragraph (y) shall be deemed
satisfied.

         3.      The representations and warranties in the Facility Documentation shall be true and
correct in all material respects (provided, that any such representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be accurate in all respects and that any such
representation or warranty that specifically refers to an earlier date shall be true and correct in all material
respects (or in all respects, as the case may be) as of such earlier date) and no default or event of default
shall be in existence at the time of, or after giving effect to the making of, the making of loans to the
Borrower on the Closing Date.

        4.       The execution and delivery by the Borrower of the Facility Documentation consistent
with the terms set forth or referred to in this Commitment Letter (but taking into account the market flex
provisions set forth in the Fee Letter) shall have occurred.

         5.      The Administrative Agent shall have received customary legal opinions of counsel to the
Borrower, corporate organizational documents of the Borrower, a good standing certificate of the
Borrower from the jurisdiction of organization of the Borrower, resolutions and a customary closing
certificate of the Borrower, and a customary borrowing notice, in each case as are customary for
transactions of this type (collectively, the “Closing Deliverables”).

        6.        The Administrative Agent shall have received a solvency certificate from the chief
financial officer of the Borrower in substantially the form of Annex B-I hereto.

         7.      The Arrangers and the Lenders shall have received all fees and, to the extent invoiced at
least three business days prior to the Closing Date, expenses required to be paid on or prior to the Closing
Date pursuant to the Fee Letter or the Facility Documentation.

         8.      The Arrangers shall have received, at least three business days prior to the Closing Date
(to the extent requested in writing at least ten business days prior to the Closing Date), all documentation
and other information with respect to the Borrower that the Arrangers reasonably determines is required
by United States regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act and, to the extent
applicable, the Beneficial Ownership Regulation.

         9.      The Utility shall have received investment grade senior secured debt ratings of (i) in the
case of Moody’s, Baa3 or better and (ii) in the case of S&P, BBB- or better and in each case, with a stable
or better outlook.




#92473291v23
Case: 19-30088        Doc# 4119-2         Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 38
                                                   of 80
                                                                                                          B-3


         10.    Total PG&E weighted average earning rate base (including electric generation, electric
transmission, electric distribution, gas distribution, gas transmission and storage) for estimated 2021 as
approved by the California Public Utilities Commission (the “CPUC”) shall be no less than 95% of $48
billion.

         11.      Since June 30, 2019, no result, occurrence, fact, change, event, effect, violation, penalty,
inaccuracy or circumstance (whether or not constituting a breach of a representation, warranty or
covenant set forth in the Plan) that, individually or in the aggregate with any such other results,
occurrences, facts, changes, events, effects, violations, penalties, inaccuracies, or circumstances, (i) would
have or would reasonably be expected to have a material adverse effect on the business, operations,
assets, liabilities, capitalization, financial performance, financial condition or results of operations, in
each case, of the Debtors, taken as a whole, or (ii) would reasonably be expected to prevent or materially
delay the ability of the Debtors to consummate the transactions contemplated by this Commitment Letter
or the Plan or perform their obligations hereunder or thereunder, including their obligations under the
Facility or the Utility Facility (each a “Material Adverse Effect”) shall have occurred; provided, however,
that none of the following results, occurrences, facts, changes, events, effects, violations, penalties,
inaccuracies or circumstances shall constitute or be taken into account in determining whether a Material
Adverse Effect has occurred, is continuing or would reasonably be expected to occur: (A) the filing of
the Chapter 11 Cases, and the fact that the Debtors are operating in bankruptcy, (B) results, occurrences,
facts, changes, events, violations, inaccuracies or circumstances affecting (1) the electric or gas utility
businesses in the United States generally or (2) the economy, credit, financial, capital or commodity
markets, in the United States or elsewhere in the world, including changes in interest rates, monetary
policy or inflation, (C) changes or prospective changes in law (other than any law or regulation of
California or the United States that is applicable to any electrical utility) or in GAAP or accounting
standards, or any changes or prospective changes in the interpretation or enforcement of any of the
foregoing, (D) any decline in the market price, or change in trading volume, of any securities of the
Debtors, (E) any failure to meet any internal or public projections, forecasts, guidance, estimates,
milestones, credit ratings, budgets or internal or published financial or operating predictions of revenue,
earnings, cash flow or cash position, (F) any wildfire occurring after the Petition Date and prior to
January 1, 2020, and (G) one or more wildfires, occurring on or after January 1, 2020, that destroys or
damages fewer than 500 Structures in the aggregate (it being understood that (I) the exceptions in
clauses (D) and (E) shall not prevent or otherwise affect a determination that the underlying cause of any
such change, decline or failure referred to therein is a Material Adverse Effect, and (II) a Material
Adverse Effect shall include the occurrence of one or more wildfires on or after January 1, 2020
destroying or damaging at least 500 Structures within PG&E’s service area at a time when the portion of
PG&E’s system at the location of such wildfire was not successfully de-energized.

         12.    The Debtors’ aggregate liability with respect to Wildfire Claims shall be determined
(whether (i) by the Bankruptcy Court (or the District Court to which the reference has been partially
withdrawn for estimation purposes), (ii) pursuant to an agreement between the Debtors and the holders of
Wildfire Claims, or (iii) through a combination thereof) not to exceed the Wildfire Claims Cap; provided,
however, that for purposes of this paragraph 13, (A) any Wildfire Claim that the CPUC has approved or
agreed to approve for recovery or pass through by the Utility shall not count in determining the Wildfire
Claims Cap and (B) the Wildfire Claims Cap shall be increased by an amount equal to the amount of
Wildfire Claims consisting of professional fees that the Bankruptcy Court (or the District Court to which
the reference has been partially withdrawn for estimation purposes) determines to be reasonable.

         13.     PG&E shall have received at least $14,000 million of proceeds from the issuance of
equity, on terms acceptable to each Commitment Party in its sole discretion, provided that up to $2,000
million of such proceeds shall be permitted to come from the proceeds of preferred equity, equity-linked
securities or securitizations issued by PG&E or the Utility, so long as such issuance could not reasonably


#92473291v23
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 39
                                                  of 80
                                                                                                        B-4


be expected to negatively impact cash distributions to the Borrower or distributions that will be available
to service debt at the Borrower.

        14.      The Utility has both (i) elected, and received Bankruptcy Court approval, to participate in
the Go-Forward Wildfire Fund (as defined in the Plan) and (ii) satisfied the other conditions to
participation in the Go-Forward Wildfire Fund set forth in the Wildfire Legislation (as defined in the
Plan).

          15.   PG&E shall own directly 100% of the common stock of the Utility.

        16.     No order of a governmental authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation or funding of any transactions contemplated by the Plan shall
have been received by the Debtors, and no law, statute, rule, regulation or ordinance shall have been
adopted that makes the consummation or funding of any transactions contemplated by the Plan illegal or
otherwise prohibited.

        17.     One or more investment banks reasonably satisfactory to the Commitment Parties shall
have been engaged to publicly sell or privately place the Notes for the purpose of reducing, replacing or
refinancing the Facility.




#92473291v23
Case: 19-30088       Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 40
                                                 of 80
                                       Form of Solvency Certificate

                                                   [DATE]

         This Solvency Certificate (“Certificate”) of [_________] (“the Borrower”), and its Subsidiaries
is delivered pursuant to Section [__] of the $[_________] Senior Unsecured Term Loan Credit Agreement,
dated as of [_________] (the “Credit Agreement”), by and among the Borrower, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent. Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set forth in the Credit
Agreement.

        I, [_____], the duly elected, qualified and acting [Chief Financial Officer] of the Borrower and its
Subsidiaries, DO HEREBY CERTIFY that I have reviewed the Credit Agreement and the other Loan
Documents referred to therein and have made such investigation as I have deemed necessary to enable me
to express a reasonably informed opinion as to the matters referred to herein.

        I HEREBY FURTHER CERTIFY, in my capacity as [Chief Financial Officer] and not in my
individual capacity, that as of the date hereof, immediately after giving effect to the Transactions:

          1.      The fair value of the assets of the Borrower and its Subsidiaries, on a consolidated basis,
at a fair valuation on a going concern basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise.

          2.      The present fair saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated and going concern basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities, subordinated, contingent or otherwise,
as such debts and other liabilities become absolute and matured in the ordinary course of business.

          3.      The Borrower and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become absolute and matured in the
ordinary course of business.

        4.      The Borrower and its Subsidiaries are not engaged in businesses, and are not about to
engage in businesses for which they have unreasonably small capital.

       For purposes of this Certificate, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances existing as of the date hereof,
would reasonably be expected to become an actual and matured liability.

        For the purpose of the foregoing, I have assumed there is no default under the Credit Agreement
on the date hereof and will be no default under the Credit Agreement after giving effect to the funding
under the Credit Agreement.

                                [Remainder of page intentionally left blank]




#92473291v23
Case: 19-30088        Doc# 4119-2         Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 41
                                                   of 80
                                                                                        Execution Version


                                                                   BANK OF AMERICA, N.A.
               JPMORGAN CHASE BANK, N.A.
                                                                    BofA SECURITIES, INC.
                    383 Madison Avenue
                                                                        One Bryant Park
                  New York, New York 10179
                                                                      New York, NY 10036

                       BARCLAYS                             CITIGROUP GLOBAL MARKETS INC.
                    745 Seventh Avenue                             388 Greenwich Street
                    New York, NY 10019                             New York, NY 10013

      GOLDMAN SACHS BANK USA
 GOLDMAN SACHS LENDING PARTNERS LLC
            200 West Street
          New York, NY 10282


PERSONAL AND CONFIDENTIAL

October 4, 2019

PG&E Corporation
Pacific Gas and Electric Company
77 Beale Street
P.O. Box 77000
San Francisco, California 94177
Attention:      Nicholas M. Bijur


                                    Pacific Gas and Electric Company
                                            Commitment Letter

Ladies and Gentlemen:

Reference is hereby made to (i) the Chapter 11 bankruptcy cases, jointly administered under lead case
number 19-30088 (the “Chapter 11 Cases”), currently pending before the United States Bankruptcy
Court for the Northern District of California (the “Bankruptcy Court”), in which PG&E Corporation, a
California corporation (or any domestic entity formed to hold all of the assets of PG&E upon emergence
from bankruptcy) (“PG&E”), and Pacific Gas and Electric Company, a California corporation (the
“Utility”) (together with any domestic entity formed to hold all of the assets of the Utility upon
emergence from bankruptcy, the “Borrower” and together with PG&E, the “Debtors” or “you”), are
debtors and debtors in possession and (ii) the first amended Chapter 11 plan of reorganization filed by the
Debtors with the Bankruptcy Court on September 23, 2019 at ECF No. 3966 (as may be further amended,
modified or otherwise changed in accordance with this Commitment Letter, the “Plan”) to implement the
terms and conditions of the reorganization of the Debtors as provided therein. Capitalized terms used and
not defined in this letter (together with Annexes A and B hereto, this “Commitment Letter”) have the
meanings assigned to them in Annexes A and B hereto as the context may require. JPMorgan, Bank of
America, N.A. (“BANA”), BofA Securities, Inc. (or any of its designated affiliates, “BofA”, and together
with BANA, “Bank of America”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc. on
behalf of Citi (as defined below), Goldman Sachs Bank USA (“GS Bank”), Goldman Sachs Lending
Partners LLC (“GSLP”, and together with GS Bank, “Goldman Sachs”) and any other Lenders that
become parties to this Commitment Letter as additional “Commitment Parties” as provided in Section 3
hereof are referred to herein, collectively, as the “Commitment Parties,” “we” or “us.”

                                                    1

#92440077v49
Case: 19-30088         Doc# 4119-2       Filed: 10/04/19     Entered: 10/04/19 11:59:22          Page 42
                                                  of 80
You have informed us that, in connection with the consummation of the transactions contemplated by the
Plan, the Borrower intends to (a) enter into a new revolving credit facility in an aggregate committed
amount of $3,500 million (the “Revolving Credit Facility”) and (b) issue senior secured notes pursuant
to a registered public offering or Rule 144A or other private placement (the “Notes”). In connection
therewith, the Borrower desires to enter into a $27,350 million senior secured bridge loan facility (the
“Facility”) having the terms and subject to the conditions set forth herein and in the Annexes hereto, to be
available in the event that the Notes are not issued on or prior to the Closing Date (as defined in Annex A)
for any reason.

The transactions described in the preceding paragraphs are collectively referred to herein as the
“Transactions.”

For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global Markets Inc., Citibank N.A.,
Citicorp USA, Inc., Citicorp North America, Inc. and/or any of their affiliates as any of them shall
determine to be appropriate to provide the services contemplated herein.

1.        Commitments; Titles and Roles.

(a) Each of JPMorgan, BofA, Barclays, Citi and GS Bank is pleased to confirm its agreement to act, and
you hereby appoint each of JPMorgan, BofA, Barclays, Citi and GS Bank to act, as a joint lead arranger
and joint bookrunner (in such capacities, the “Arrangers”) and, except in the case of JPMorgan, co-
syndication agent in connection with the Facility; (b) JPMorgan is pleased to confirm its agreement to act,
and you hereby appoint JPMorgan to act, as administrative agent and collateral agent (the
“Administrative Agent”) for the Facility; and (c) each of JPMorgan, BANA, Barclays, Citi, GSLP and
GS Bank (in such capacity, the “Initial Lenders”) is pleased to commit, and hereby commits, on a
several and not joint basis, to provide the Borrower 20%, 20%, 20%, 20%, 11.042047532% and
8.957952468%, respectively, of the aggregate principal amount of the Facility on the terms contained in
this Commitment Letter and subject to the conditions expressly set forth in Annex B hereto; provided that
the amount of the Facility shall be automatically reduced as provided under “Mandatory Prepayments and
Commitment Reductions” in Annex A hereto with any such reduction to be applied pro rata among the
Initial Lenders. It is further agreed that JPMorgan will appear on the top left (and the Arrangers, other
than JPMorgan, will appear in alphabetical order immediately to the right thereof) of the cover page of
any marketing materials for the Facility and will hold the roles and responsibilities conventionally
understood to be associated with such name placement. Our fees for our commitment and for services
related to the Facility are set forth in a separate fee letter (the “Fee Letter”) entered into by you and the
Commitment Parties on the date hereof. It is agreed that no other agents, co-agents, arrangers, co-
arrangers or bookrunners will be appointed and no other titles will be awarded in connection with the
Facility, and no compensation will be paid in order to obtain such person’s commitment to participate in
the Facility (other than the compensation expressly contemplated by this Commitment Letter and the Fee
Letter) in connection with the Facility, unless the Arrangers and you shall so agree; provided, however,
that you may award agent (other than administrative agent and co-syndication agent) and similar titles to
any additional Commitment Party that becomes a Commitment Party hereunder in accordance with the
second paragraph of Section 3 hereof; provided, further, for the avoidance of doubt, no additional
Commitment Party shall receive a bookrunner title.

You agree that JPMorgan may perform its responsibilities hereunder through its affiliate, J.P. Morgan
Securities LLC.




                                                     2
#92440077v49
Case: 19-30088       Doc# 4119-2         Filed: 10/04/19      Entered: 10/04/19 11:59:22           Page 43
                                                  of 80
2.        Conditions Precedent.

Notwithstanding anything to the contrary in this Commitment Letter, the Fee Letter or any other
agreement or other undertaking concerning the financing of the Transactions, (a) the Commitment
Parties’ commitments and agreements hereunder with respect to the Facility are subject solely to the
satisfaction or waiver of the conditions expressly set forth in Annex B hereto and (b) the terms of the
Facility Documentation shall be in a form such that they do not impair the availability of the Facility on
the Closing Date if the conditions described in the immediately preceding clause (a) are satisfied.

3.        Syndication.

The Arrangers reserve the right, in accordance with the provisions of this Section 3, prior to or after the
Closing Date, to syndicate the Facility to the Lenders (as defined in Annex A). The syndication of the
Facility, including determinations as to the timing of offers to prospective Lenders, the selection of
Lenders, the acceptance and final allocation of commitments, the awarding of titles or roles to any
Lenders and the amounts offered and the compensation provided to each Lender from the amounts to be
paid to the Arrangers pursuant to the terms of this Commitment Letter and the Fee Letter, will be
conducted by the Arrangers in consultation with the Borrower. Notwithstanding the foregoing, during the
period commencing on the date hereof and ending November 20, 2019 (the “Initial Syndication
Period”), the Facility will be syndicated only to those financial institutions approved by you in writing
prior to the date hereof or other financial institutions as may be approved in your sole discretion (such
financial institutions, collectively, the “Approved Lenders”). Following the Initial Syndication Period, if
and for so long as a Successful Syndication (as defined in the Fee Letter) has not been achieved, the
syndication of the Facility shall be conducted by the Arrangers in consultation with the Borrower.
Following the achievement of a Successful Syndication of the Facility, further assignments and
commitments shall be in accordance with the section captioned “Assignments and Participations” in the
Term Sheet attached hereto as Annex A.

The aggregate commitments of the Commitment Parties with respect to the Facility shall be reduced
dollar-for-dollar (and on a pro rata basis) by the amount of each commitment for the Facility received
from additional Lenders selected in accordance with the preceding paragraph to the extent such Lender
becomes (a) party to this Commitment Letter as an additional “Commitment Party” pursuant to a
customary joinder agreement or other documentation reasonably satisfactory to the Arrangers and you
(each, a “Joinder Agreement”) or (b) party to the Facility Documentation as a Lender; provided that any
reduction of Goldman Sachs’s commitments under the Facility in accordance with the previous sentence
or as a result of a reduction of the overall commitments of GSLP and GS Bank, each in its capacity as an
Initial Lender, pursuant to the terms of this Commitment Letter shall be allocated between GSLP’s and
GS Bank’s respective commitments as determined by GSLP and GS Bank in their sole discretion.
Notwithstanding the Arrangers’ right to syndicate the Facility and receive commitments with respect
thereto, and except as provided in the immediately preceding sentence, (i) no Commitment Party shall be
relieved, released or novated from its obligations hereunder (including its obligation to fund the Facility
on the Closing Date) in connection with any syndication, assignment or participation of the Facility,
including its commitment in respect thereof, until after the initial funding of the Facility on the Closing
Date has occurred, (ii) no assignment or novation shall become effective with respect to all or any portion
of the Commitment Parties’ commitments in respect of the Facility until the initial funding of the Facility
on the Closing Date and (iii) unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its commitments in respect of the Facility,
including all rights with respect to consents, modifications, supplements, waivers and amendments, until
the initial funding of the Facility on the Closing Date has occurred.



                                                     3
#92440077v49
Case: 19-30088       Doc# 4119-2         Filed: 10/04/19      Entered: 10/04/19 11:59:22           Page 44
                                                  of 80
To facilitate an orderly and successful syndication of the Facility, you agree that, until the earlier of
(a) the achievement of a Successful Syndication (as defined in the Fee Letter) and (b) 60 days following
the Closing Date (such earlier date, the “Syndication Date”), PG&E and the Borrower will not syndicate
or issue, attempt to syndicate or issue or announce the syndication or issuance of any competing debt
facility or any debt or equity security (other than common equity) of PG&E, the Borrower or any of their
respective subsidiaries that would reasonably be expected to materially impair the primary syndication of
the Facility, in each case without the prior written consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned), other than (i) the Facility, (ii) the Notes, (iii) the
Revolving Credit Facility, (iv) incremental facilities under the Borrower’s current debtor-in-possession
credit agreement or any new debtor-in-possession facilities, in either case that are to be paid in full in cash
at emergence from the Chapter 11 Cases, (v) securitization securities or facilities contemplated by the
Plan, (vi) ordinary-course purchase money indebtedness, facility and equipment financings, other debt
incurred in the ordinary course of business for capital expenditures and working capital purposes,
financial leases or capital lease obligations, overdraft protection, ordinary course letter of credit facilities,
hedging and cash management, and similar obligations, (vii) roll-over, “take-back” or reinstated debt that
may be contemplated by the Plan and (viii) common and preferred equity issued in accordance with the
Plan in satisfaction of claims.

Without limiting your obligations to assist with the syndication efforts as set forth herein, it is understood
that the Initial Lender’s commitment hereunder is not conditioned upon the syndication of, or receipt of
commitments in respect of, the Facility and in no event shall the commencement or successful completion
of syndication of the Facility constitute a condition to the availability of the Facility on the Closing Date.

Until the Syndication Date, you agree to actively assist the Arrangers in achieving a syndication
satisfactory to you and us. Such assistance shall include (a) your use of commercially reasonable efforts
to ensure that the Arrangers’ syndication efforts benefit from your and your affiliates’ existing lending
relationships, (b) your using commercially reasonable efforts to assist in the preparation of one or more
information packages for the Facility in form and substance customary for transactions of this type
regarding the business, operations, financial projections and prospects of the Borrower (after giving effect
to the Transactions) (collectively, the “Confidential Information Memorandum”), (c) your using
commercially reasonable efforts to obtain, as promptly as practicable prior to the launch of the
syndication of the Facility, a Public Debt Rating for the Borrower from each of Moody’s Investor
Services, Inc. (“Moody’s”) and Standard & Poor’s Financial Services LLC (“S&P”), in each case giving
effect to the Transactions, (d) your executing and delivering one or more Joinder Agreements delivered to
you in respect of prospective Lenders which are selected in accordance with the provisions of this Section
3, as soon as reasonably practicable following commencement of syndication of the Facility, (e) the
presentation of one or more customary information packages for the Facility in format and content
reasonably satisfactory to the Arrangers (collectively, the “Lender Presentation”) in a reasonable
number of meetings at reasonable times and locations mutually agreed upon and (f) arranging for direct
contact between senior management and representatives, with appropriate seniority and expertise, of the
Borrower with prospective Lenders and participation of such persons in a reasonable number of meetings
at reasonable times and locations mutually agreed upon. In connection with the Arrangers’ syndication
efforts, you shall not be required to provide information the disclosure of which would violate any (i)
attorney-client privilege (and you shall not be required to waive any such privilege), (ii) law, rule or
regulation applicable to the Borrower or its affiliates or (iii) obligation of confidentiality from a third
party binding on you or your affiliates (so long as (x) such confidentiality obligation was not entered into
in contemplation of the Transactions, (y) you use commercially reasonable efforts to obtain a waiver of
such confidentiality obligation (but not attorney-client privilege) and to otherwise provide such
information that does not violate such confidentiality obligations and (z) you provide the Commitment
Parties notice that information is being withheld due to the existence of such confidentiality obligation or
attorney-client privilege); provided that none of the foregoing shall be construed to limit any of your
                                                       4
#92440077v49
Case: 19-30088        Doc# 4119-2         Filed: 10/04/19       Entered: 10/04/19 11:59:22             Page 45
                                                   of 80
representations and warranties set forth in Section 4 of this Commitment Letter (and any corresponding
representation in the Confidential Information Memorandum or the Facility Documentation, as
applicable). The Borrower will be solely responsible for the contents of any such Confidential
Information Memorandum and Lender Presentation (other than, in each case, any information contained
therein that has been provided for inclusion by the Commitment Parties about the Commitment Parties)
and all other written information, documentation or materials delivered to the Commitment Parties by or
on behalf of the Borrower in connection therewith (collectively, the “Information”) and the Borrower
acknowledges that the Commitment Parties will be using and relying upon the Information without
independent verification thereof. The Borrower agrees that Information (including, without limitation,
draft and execution versions of the Facility Documentation, the Confidential Information Memorandum,
the Lender Presentation and publicly filed financial statements) may be disseminated to potential Lenders
through one or more internet sites (including an IntraLinks, SyndTrak or other similar electronic
workspace (the “Platform”)) created for purposes of syndicating the Facility or otherwise, in accordance
with each Arranger’s standard syndication practices, and you acknowledge that no Commitment Party nor
any of their respective affiliates will be responsible or liable to you or any other person or entity for
damages arising from the use by others of any Information or other materials obtained on the Platform,
except to the extent such damages have resulted from the willful misconduct, bad faith or gross
negligence of such Commitment Party or its affiliates (as determined by a court of competent jurisdiction
in a final and non-appealable judgment). You hereby authorize the Commitment Parties to download
copies of the Borrower’s trademark logos from its website and post copies thereof and any Information to
any Platform established by the Arrangers to syndicate the Facility, and to use the Borrower’s trademark
logos on any confidential information memoranda, presentations and other marketing materials prepared
in connection with the syndication of the Facility or in any advertisements (to which you consent, such
consent not to be unreasonably withheld) that we may place after the closing of the Facility in financial
and other newspapers, journals, the World Wide Web, home page or otherwise, at our own expense
describing our services to the Borrower hereunder; provided that such consent shall not be required with
respect to tombstone, case study or similar advertisement incorporated into promotional material and not
otherwise publicly disseminated.

The Borrower acknowledges that certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive Private-Side Information (as defined below)) (each, a “Public Lender”; and
Lenders who are not Public Lenders being referred to herein as “Private Lenders”). At the request of the
Arrangers, the Borrower agrees to prepare an additional version of the Confidential Information
Memorandum and the Lender Presentation to be used by Public Lenders containing a representation that
such Confidential Information Memorandum does not contain Private-Side Information. “Private-Side
Information” means material non-public information (for purposes of United States federal, state or other
applicable securities laws) concerning the Borrower and its affiliates or any of their respective securities;
and “Public-Side Information” means any information that is not Private-Side Information. It is
understood that in connection with your assistance described above, you will provide a customary
authorization letter to the Arrangers (a) authorizing the distribution of the Information to prospective
Private Lenders and the distribution of the Public Side Information to prospective Public Lenders and (b)
containing a customary “10b-5” representation and a representation to the Commitment Parties, in the
case of the public-side version, that such Information does not include material non-public information
about the Borrower, its affiliates or their respective securities. The Public-Side Information will contain
customary language exculpating the Arrangers, you and the respective affiliates of each of the foregoing
with respect to any liability related to the use of the contents of the Public-Side Information. In addition,
the Borrower will clearly designate as such all Information provided to any Commitment Party by or on
behalf of it which contains exclusively Public-Side Information. The Borrower acknowledges and agrees
that the following documents may be distributed to all Lenders (including Public Lenders) (unless the
Borrower promptly notifies the Arrangers in writing (including by email) within a reasonable time prior
to their intended distribution (after you have been given a reasonable opportunity to review such
                                                     5
#92440077v49
Case: 19-30088       Doc# 4119-2         Filed: 10/04/19      Entered: 10/04/19 11:59:22           Page 46
                                                  of 80
documents) that any such document should only be distributed to prospective Private Lenders): (a) drafts
and final versions of the Facility Documentation; (b) term sheets and notification of changes in the terms
of the Facility and (c) administrative materials prepared by the Arrangers for prospective Lenders (such as
a lender meeting invitation, allocations and funding and closing memoranda). If you advise us that any of
the foregoing items should be distributed only to Private Lenders, then we will not distribute such
materials to Public Lenders without further discussions with you.

4.        Information.

The Borrower represents and covenants that (i) all written Information (other than projections, estimates
and other forward-looking materials and information of a general economic or industry specific nature)
provided by or on behalf of the Borrower to the Commitment Parties or the Lenders in connection with
the Transactions is and will be when furnished, when taken as a whole, complete and correct in all
material respects and does not and will not contain when furnished, when taken as a whole, any untrue
statement of a material fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such statements are made
(giving effect to all supplements and updates provided thereto); and (ii) the written financial projections
and other written forward-looking information (the “Projections”) that have been or will be made
available to the Commitment Parties or the Lenders by or on behalf of the Borrower in connection with
the Transactions have been and will be prepared in good faith based upon assumptions that are believed
by the Borrower to be reasonable at the time such Projections are furnished to the Commitment Parties or
the Lenders, it being understood and agreed that Projections are as to future events and are not to be
viewed as facts, are subject to significant uncertainties and contingencies, many of which are out of the
Borrower’s control, that no assurance can be given that any particular Projections will be realized and that
actual results during the period or periods covered by such Projections may differ significantly from the
projected results and such differences may be material.

You agree that if at any time prior to the later of (i) the Closing Date and (ii) the Syndication Date you
become aware that any of the representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such representations were being
made, at such time, then you will promptly supplement, or cause to be supplemented, the Information and
Projections so that such representations will be correct in all material respects in light of the
circumstances under which such statements are made. We have no obligation to conduct any independent
evaluation or appraisal of the assets or liabilities of you or any other party.

5.        Indemnification and Related Matters.

Subject to the approval of this Commitment Letter by the Bankruptcy Court, you agree, jointly and
severally, (a) to indemnify and hold harmless the Commitment Parties and their respective affiliates and
their respective officers, directors, employees, advisors, and agents (each, an “indemnified person”)
from and against any and all losses, claims, damages, liabilities and related expenses to which any such
indemnified person may become subject arising out of or in connection with this Commitment Letter, the
Facility, the use of the proceeds thereof or any related transaction or any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the foregoing (including in relation to
enforcing the terms of this paragraph) (each, a “Proceeding”), regardless of whether any indemnified
person is a party thereto, whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse each indemnified person upon demand for
reasonable, documented and invoiced out-of-pocket legal expenses of one firm of counsel for all such
indemnified persons, taken as a whole, and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel acting in multiple
jurisdictions) for all such indemnified persons, taken as a whole (and, in the case of an actual or perceived

                                                      6
#92440077v49
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 47
                                                  of 80
conflict of interest where the indemnified person affected by such conflict informs you of such conflict
and thereafter retains its own counsel, of another firm of counsel for such affected indemnified person
and, if necessary, of a single firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for such affected indemnified person) (the
foregoing, the “Counsel Limitation”) or other reasonable, documented and invoiced out-of-pocket
expenses incurred in connection with investigating or defending any of the foregoing; provided that the
foregoing indemnity will not, as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent they are found by a final, non-appealable judgment of a court of competent
jurisdiction to (i) have arisen or resulted from the willful misconduct, bad faith or gross negligence of
such indemnified person, (ii) have resulted from a claim brought by you or any of your subsidiaries
against such indemnified person for material breach of such indemnified person’s obligations hereunder
or (iii) have not resulted from an act or omission by you or any of your affiliates and have been brought
by an indemnified person against any other indemnified person (other than any claims against any
Commitment Party in its capacity or in fulfilling its role as an arranger or agent or any similar role
hereunder, except to the extent such acts or omissions are determined by a court of competent jurisdiction
by a final and non-appealable judgment to have constituted the gross negligence, bad faith or willful
misconduct of such indemnified party in such capacity), and (b) to reimburse the Commitment Parties and
their respective affiliates on demand for all out-of-pocket expenses (including due diligence expenses,
syndication expenses, travel expenses, and reasonable fees, charges and disbursements of counsel)
incurred in connection with the Facility and any related documentation (including this Commitment
Letter, the Fee Letter and the definitive documentation relating to the Facility) or the administration,
amendment, modification or waiver thereof. You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such counsel based on the fees
such counsel may receive on account of their relationship with us including, without limitation, fees paid
pursuant hereto. None of the indemnified persons or you shall have any liability for any special, indirect,
consequential or punitive damages in connection with activities related to the Facility or the Transactions;
provided that nothing contained in this sentence shall limit your indemnity and reimbursement obligations
to the extent set forth in this paragraph.

No indemnified person shall be liable for any damages arising from the use by others of Information or
other materials obtained through electronic, telecommunications or other information transmission
systems, including an Platform or otherwise via the internet, and you agree, to the extent permitted by
applicable law, to not assert any claims against any indemnified person with respect to the foregoing.

You shall not, without the prior written consent of an indemnified person (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any pending or threatened
Proceedings in respect of which indemnity could have been sought hereunder by such indemnified person
unless (a) such settlement includes an unconditional release of such indemnified person in form and
substance reasonably satisfactory to such indemnified person from all liability on claims that are the
subject matter of such Proceedings and (b) does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any indemnified person or any injunctive relief or other
non-monetary remedy. You acknowledge that any failure to comply with your obligations under the
preceding sentence may cause irreparable harm to the Commitment Parties and the other indemnified
persons. You shall not be liable for any settlement of any Proceeding if the amount of such settlement
was effected without your consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with your written consent or if there is a judgment by a court of competent
jurisdiction in any such Proceeding, you agree to indemnify and hold harmless each indemnified person
from and against any and all losses, claims, damages, penalties, liabilities and expenses by reason of such
settlement or judgment in accordance with the other provisions of this paragraph.



                                                     7
#92440077v49
Case: 19-30088       Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 48
                                                 of 80
You agree that the fees, expenses and indemnities payable hereunder and incurred pursuant hereto, and as
set forth in, this Commitment Letter and the Fee Letter (a) are reasonable, (b) are actual and necessary
costs and expenses of preserving the Debtors’ estates and (c) subject to the approval of this Commitment
Letter by the Bankruptcy Court, constitute allowed Administrative Claims against the Debtors on a joint
and several basis under the Plan.



6.        Assignments.

This Commitment Letter may not be assigned by you without the prior written consent of the
Commitment Parties, nor, except as expressly contemplated by Section 3 above, by any Commitment
Party without your prior written consent (and any purported assignment without such consent will be null
and void), is intended to be solely for the benefit of the Commitment Parties and the other parties hereto
and, except as set forth in Section 5 above, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Any Commitment Party may, in consultation
with the Borrower, assign its commitments and agreements hereunder, in whole or in part, to any of its
affiliates; for the avoidance of doubt, GS Bank may assign its commitments and agreements hereunder, in
whole or in part, to GSLP and vice versa, and any such assignment will relieve such assignor of its
obligations hereunder dollar-for-dollar by the amount of such assigned commitments (and the applicable
assignee’s commitments will be increased dollar-for-dollar by the amount of such assigned
commitments).

7.        Confidentiality.

This Commitment Letter, the Fee Letter and the contents hereof and thereof are confidential and may not
be disclosed by you to any other person (other than any Commitment Party) without our prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed), except pursuant to a
subpoena or order issued by a court or administrative agency or by a judicial, administrative or legislative
body or committee (in which case you agree to inform us promptly thereof to the extent practicable and
not prohibited by applicable law, rule or regulation); provided that we hereby consent to your disclosure
of (i) this Commitment Letter and the Fee Letter to your affiliates and your and your affiliates’ respective
officers, directors, employees, agents and advisors (including legal counsel, independent auditors and
other experts, professional advisors or agents) who are involved in the consideration of the Transactions
(including in connection with providing accounting and tax advice to the Borrower and its affiliates) on a
confidential basis, (ii) this Commitment Letter and the Fee Letter as required by applicable law or
compulsory legal process or, to the extent requested or required by governmental and/or regulatory
authorities (in which case you agree (except with respect to any audit or examination conducted by bank
examiners or any governmental bank regulatory authority exercising examination or regulatory authority)
to inform us promptly thereof to the extent practicable and not prohibited by applicable law, rule or
regulation), (iii) following your acceptance of the provisions hereof and return of an executed counterpart
of this Commitment Letter to the Commitment Parties as provided below, this Commitment Letter (but
not the Fee Letter other than the existence thereof) in any public record in which you are required by law
or regulation to file it (including the Bankruptcy Court to obtain its approval) or with the Securities and
Exchange Commission (“SEC”) and other applicable regulatory authorities and stock exchanges to the
extent required to be in compliance therewith, (iv) the aggregate fee amounts contained in the Fee Letter
in financial statements or as part of projections, pro forma information or a generic disclosure of
aggregate sources and uses related to aggregate compensation amounts related to the Transactions to the
extent customary or required in offering and marketing materials for the Facility, the Notes or in any
public filing relating to the Transactions, in each case in a manner which does not disclose the fees
payable pursuant to the Fee Letter (except in the aggregate), (v) this Commitment Letter and the

                                                     8
#92440077v49
Case: 19-30088        Doc# 4119-2       Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 49
                                                 of 80
information contained herein and the Fee Letter in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment Letter, Fee Letter or the
transactions contemplated thereby or enforcement thereof or hereof, (vi) the information contained in
Annexes A and B in any prospectus or other offering memorandum or in any syndication or other
marketing materials relating to the Facility or the Notes, (vii) any information set forth herein (including
in the Annexes hereto) to the extent that such information becomes publicly available other than by
reason of disclosure in violation of this agreement by you or your affiliates or your or their respective
officers, directors, employees or advisors, (viii) the existence of this Commitment Letter and the
information contained in Annex A to any rating agency; provided that such information is supplied to any
such rating agency only on a confidential basis and (ix) following your acceptance hereof and the return
of an executed counterpart of this Commitment Letter to the Commitment Parties, as provided below, in
consultation with us and on a confidential basis, this Commitment Letter to any potential or prospective
Commitment Party or any potential or prospective Lender. The obligations under this paragraph with
respect to this Commitment Letter (but not the Fee Letter) shall terminate automatically after the earlier of
the date (x) of any public filing permitted hereunder and (y) the Facility Documentation shall have been
executed and delivered by the parties thereto. To the extent not earlier terminated, the provisions of this
paragraph with respect to this Commitment Letter (but not the Fee Letter) shall automatically terminate
on the second anniversary hereof.

Notwithstanding anything to the contrary herein, any disclosure of the Fee Letter to obtain Bankruptcy
Court approval shall only be made via a filing under seal and, to the extent required, by providing an
unredacted copy thereof directly to the Bankruptcy Court, the Office of the United States Trustee and
advisors to the Official Committee of Unsecured Creditors, the Official Committee of Tort Claimants and
any other official committee established pursuant to Section 1102 of the Bankruptcy Code on a
confidential and professionals’ eyes only basis; provided, however, that you shall be permitted to publicly
disclose the fees payable under the Fee Letter, solely on an aggregate basis combined with all other fees
payable by you in connection with the financing for which you are seeking the approval of the
Bankruptcy Court.

Each Commitment Party shall use all non-public information provided to it by or on behalf of the
Borrower or any of your subsidiaries or affiliates solely for the purpose of providing the services which
are the subject of this Commitment Letter and otherwise in connection with the Transactions, and shall
treat confidentially all such information and shall not disclose such information to any third party or
circulate or refer publicly to such information; provided, however, that nothing herein will prevent each
Commitment Party from disclosing any such information (a) pursuant to the order of any court or
administrative agency, or otherwise as required by applicable law or compulsory legal process (in which
case such person agrees to inform you promptly thereof to the extent practicable and not prohibited by
applicable law, rule or regulation), (b) upon the request or demand of any regulatory authority having
jurisdiction over such person or any of its affiliates (in which case such person agrees (except with respect
to any audit or examination conducted by bank examiners or any governmental bank regulatory authority
exercising examination or regulatory authority) to inform you promptly thereof to the extent practicable
and not prohibited by applicable law, rule or regulation), (c) to the extent that such information is publicly
available or becomes publicly available other than by reason of disclosure by such person or any of such
person’s affiliates or its or their respective officers, directors, employees or advisors in violation of this
Commitment Letter, (d) to such person’s affiliates and to such person’s and such affiliates’ respective
officers, directors, partners, members, employees, legal counsel, independent auditors, service providers
and other experts or agents who need to know such information in connection with the Transactions and
who have been informed of the confidential nature of such information and are instructed to keep such
information confidential in accordance with the provisions of this Section 7, it being understood that the
disclosing Commitment Party shall be responsible for any violation of the provisions of this Section 7 by
any such person, (e) to potential and prospective Lenders, participants and any direct or indirect
                                                      9
#92440077v49
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 50
                                                  of 80
contractual counterparties to any swap or derivative transaction relating to the Borrower or its obligations
under the Facility, in each case, who have agreed to keep such information confidential on terms not less
favorable than the provisions hereof in accordance with the standard syndication processes of the
Arrangers or customary market standards for the dissemination of such type of information, (f) to
Moody’s and S&P and other rating agencies; provided that such information is limited to Annex A and is
supplied only on a confidential basis, (g) to market data collectors, similar service providers to the lending
industry, and service providers to the Arrangers in connection with the administration and management of
the Facility; provided that such information is limited to the existence of this Commitment Letter and
information of a type routinely provided regarding the closing date, size, type, purpose of, and parties to,
the Facility, (h) received by such person from a source (other than you or any of your affiliates, advisors,
members, directors, employees, agents or other representatives) not known by such person to be
prohibited from disclosing such information to such person by a legal, contractual or fiduciary obligation,
(i) to the extent that such information was already in the Commitment Parties’ possession on a non-
confidential basis or is independently developed by the Commitment Parties, (j) for purposes of
establishing a “due diligence” defense or (k) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby or enforcement thereof or hereof. The Commitment Parties’ obligation
under this provision shall remain in effect until the earlier of (i) two years from the date hereof and (ii) the
execution and delivery of the Facility Documentation by the parties thereto, at which time any
confidentiality undertaking in the Facility Documentation shall supersede the provisions in this paragraph.

8.        Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party (together with its affiliates, the “Commitment Entities”) is a full
service financial institution engaged, either directly or through its affiliates, in a broad array of activities,
including commercial and investment banking, financial advisory, market making and trading, investment
management (both public and private investing), investment research, principal investment, financial
planning, benefits counseling, risk management, hedging, financing, brokerage and other financial and
non-financial activities and services globally. In the ordinary course of their various business activities,
the Commitment Entities and funds or other entities in which the Commitment Entities invest or with
which they co-invest, may at any time purchase, sell, hold or vote long or short positions and investments
in securities, derivatives, loans, commodities, currencies, credit default swaps and other financial
instruments for their own account and for the accounts of their customers. In addition, the Commitment
Entities may at any time communicate independent recommendations and/or publish or express
independent research views in respect of such assets, securities or instruments. Any of the
aforementioned activities may involve or relate to assets, securities and/or instruments of the Borrower
and/or other entities and persons which may (i) be involved in transactions arising from or relating to the
arrangement contemplated by this Commitment Letter or (ii) have other relationships with the Borrower
or its affiliates. In addition, the Commitment Entities may provide investment banking, commercial
banking, underwriting and financial advisory services to such other entities and persons. Although the
Commitment Entities in the course of such other activities and relationships may acquire information
about the transactions contemplated by this Commitment Letter or other entities and persons which may
be the subject of the financing contemplated by this Commitment Letter, the Commitment Entities shall
have no obligation to disclose such information, or the fact that the Commitment Entities are in
possession of such information, to the Borrower or to use such information on the Borrower’s behalf.

Consistent with the Commitment Entities’ policies to hold in confidence the affairs of their customers, the
Commitment Entities will not furnish confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter to any of their other customers and will treat
confidential information relating to the Borrower and its affiliates with the same degree of care as they
treat their own confidential information and in accordance with Section 7 hereof. Furthermore, you
                                                       10
#92440077v49
Case: 19-30088        Doc# 4119-2         Filed: 10/04/19       Entered: 10/04/19 11:59:22             Page 51
                                                   of 80
acknowledge that neither the Commitment Entities nor any of their respective affiliates has an obligation
to use in connection with the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other person.

Each of the Commitment Entities may have economic interests that conflict with those of the Borrower,
its equity holders and/or its affiliates. You agree that each Commitment Entity will act under this
Commitment Letter as an independent contractor and that nothing in this Commitment Letter or the Fee
Letter or otherwise will be deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Entities and the Borrower, its equity holders or its affiliates.
You acknowledge and agree that the transactions contemplated by this Commitment Letter and the Fee
Letter (including the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Commitment Entities, on the one hand, and the Borrower, on the
other, and in connection therewith and with the process leading thereto, (i) the Commitment Entities have
not assumed (A) an advisory responsibility in favor of the Borrower, its equity holders or its affiliates
with respect to the financing transactions contemplated hereby or (B) a fiduciary responsibility in favor of
the Borrower, its equity holders or its affiliates with respect to the transactions contemplated hereby, or in
each case, the exercise of rights or remedies with respect thereto or the process leading thereto
(irrespective of whether the Commitment Entities have advised, are currently advising or will advise the
Borrower, its equity holders or its affiliates on other matters) or any other obligation to the Borrower
except the obligations expressly set forth in this Commitment Letter and the Fee Letter and (ii) the
Commitment Entities are acting solely as principals and not as the agents or fiduciaries of the Borrower,
its management, equity holders, affiliates, creditors or any other person. The Borrower acknowledges and
agrees that it has consulted its own legal, tax, investment, accounting and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. To the fullest extent permitted by law, the Borrower
agrees that it will not bring any claim that the Commitment Entities have breached any fiduciary or
similar duty to the Borrower with respect to the financing transactions contemplated hereby or owe a
fiduciary or similar duty to the Borrower, in connection with such financing transactions or the process
leading thereto. In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing its or their obligations hereunder and may, subject to Section 7,
exchange with such affiliates information concerning the Borrower and other companies that may be the
subject of this arrangement, and such affiliates will be entitled to the benefits afforded to such
Commitment Party hereunder (it being understood that the persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to keep such information
confidential). Notwithstanding the foregoing, nothing herein shall affect the Borrower’s rights in respect
of any separate engagement of any Commitment Party, including as financial advisor, in connection with
the Transactions or any other matter.

You further acknowledge that certain of the Commitment Parties and/or their affiliates currently are
acting as lenders and as the administrative agent under certain of the Borrower’s credit agreements, and
your and your affiliates’ rights and obligations under any other agreement with any Commitment Party or
any of its affiliates (including the Funded Debt Documents and the DIP Facility Credit Agreement (each
as defined in the Plan)) that currently exist or hereafter may exist are, and shall be, separate and distinct
from the rights and obligations of the parties pursuant to this Commitment Letter, and none of such rights
and obligations under such other agreements shall be affected by any Commitment Party’s performance
or lack of performance of services hereunder. You hereby agree that each Commitment Party may render
its services under this Commitment Letter notwithstanding any actual or potential conflict of interest
presented by the foregoing, and you agree that you will not claim any conflict of interest relating to the
relationship among such Commitment Party and you and your affiliates in connection with the
commitments and services contemplated hereby, on the one hand, and the exercise by any Commitment
Party or any of its affiliates of any of their rights and duties under any credit agreement or other
                                                     11
#92440077v49
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 52
                                                  of 80
agreement (including the Funded Debt Documents and the DIP Facility Credit Agreement) on the other
hand.

In addition, please note that the Commitment Entities do not provide accounting, tax or legal advice.

9.        Miscellaneous.

Neither this Commitment Letter nor the Fee Letter may be amended or any term or provision hereof or
thereof waived or otherwise modified except by an instrument in writing signed by each of the parties
hereto or thereto, as applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or thereto.

The provisions set forth under Sections 3, 4, 5, 7 and 8 hereof (in each case other than any provision
therein that expressly terminates upon execution of the Facility Documentation), this Section 9 and the
provisions of the Fee Letter will remain in full force and effect regardless of whether the Facility
Documentation is executed and delivered, except that the provisions of Sections 3 and 4 shall not survive
if the commitments and undertakings of the Commitment Parties are terminated prior to the effectiveness
of the Facility; provided that (x) the foregoing provisions in this paragraph (other than with respect to the
provisions set forth in the Fee Letter and under Sections 7, 8 and this Section 9 hereof, which will remain
in full force and effect notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ respective commitments and agreements hereunder) shall be superseded in each
case, to the extent covered thereby, by the applicable provisions contained in the Facility Documentation
upon execution thereof and thereafter shall have no further force and effect and (y) the provisions of
Sections 3 and 4 shall terminate on the Syndication Date.

Each of the parties hereto (for itself and its affiliates) agrees that any suit or proceeding arising in
respect of this Commitment Letter or the Commitment Parties’ commitments or agreements
hereunder or the Fee Letter will be tried exclusively in (i) subject to clause (ii)(B), until the Effective
Date (as defined in the Plan) of the Plan, the Bankruptcy Court and (ii)(A) thereafter or (B) if the
Bankruptcy Court refuses to accept, or the Bankruptcy Court or any appellate court from the
Bankruptcy Court determines in a final, non-appealable order that the Bankruptcy Court does not
have, jurisdiction, any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any state court located in
the City and County of New York, and each party hereby submits to the exclusive jurisdiction of,
and to venue in, such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of either the Commitment Parties’ commitments or
agreements or any matter referred to in this Commitment Letter or the Fee Letter is hereby waived
by the parties hereto (to the fullest extent permitted by applicable law). Each of the parties hereto
(for itself and its affiliates) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Service of any process, summons, notice or document by registered mail
or overnight courier addressed to any of the parties hereto at the addresses above shall be effective
service of process against such party for any suit, action or proceeding brought in any such court.
This Commitment Letter and the Fee Letter and any claim, controversy or dispute arising
hereunder or thereunder will be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws.

10.       PATRIOT Act Notification.

The Commitment Parties hereby notify the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) and

                                                     12
#92440077v49
Case: 19-30088       Doc# 4119-2         Filed: 10/04/19      Entered: 10/04/19 11:59:22           Page 53
                                                  of 80
the requirements of 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”) the Commitment
Parties and each Lender may be required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and other information that
will allow the Commitment Parties and each Lender to identify the Borrower in accordance with the
Patriot Act and the Beneficial Ownership Regulation. This notice is given in accordance with the
requirements of the Patriot Act and is effective for the Commitment Parties and each Lender.

11.       Acceptance and Termination.

Each of the parties hereto agrees that this Commitment Letter is a binding and enforceable agreement
with respect to subject matter contained herein, including an agreement to negotiate in good faith the
Facility Documentation by the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitments provided hereunder by the Commitment Parties are
subject to the conditions expressly set forth in Annex B hereto.

This Commitment Letter may be executed in any number of counterparts, each of which when executed
will be an original, and all of which, when taken together, will constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (e.g., “pdf” or “tif”) will be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letter are the only agreements that have been
entered into among the parties hereto with respect to the Facility and set forth the entire understanding of
the parties with respect thereto and supersede any prior written or oral agreements among the parties
hereto with respect to the Facility.

The Commitment Parties’ commitments and agreements hereunder will terminate upon the first to occur
of (i) the execution and delivery of the Facility Documentation by each of the parties thereto, (ii) the
Effective Date of the Plan without using the loans under the Facility, (iii) 11:59 p.m., New York City
time, on (A) June 30, 2020, if the Confirmation Order has not been entered prior to such time or (B)
August 29, 2020, if the Closing Date has not occurred prior to such time, (iv)(A) the Plan or the Approval
Order is amended or modified or any condition contained therein waived, in a manner that is adverse to
the Commitment Parties in their capacities as such, in either case without the consent of (I) prior to the
date that an additional “Commitment Party” becomes party to this Commitment Letter pursuant to a
Joinder Agreement, the Commitment Parties party hereto on the date hereof (the “Initial Commitment
Parties”) and (II) thereafter, the Administrative Agent and the Commitment Parties holding 66 2/3% of
the commitments hereunder in respect of the Facility (clauses (I) and (II), collectively, the “Required
Commitment Parties”) (such consent not to be unreasonably withheld, conditioned or delayed; provided
that modifications to the Plan solely as a result of an increase in roll-over, “take-back” or reinstatement of
any existing debt of the Debtors shall be deemed not to be adverse to the Commitment Parties for the
purposes of this clause (A)), (B) any Plan Supplement or any Plan Document (each as defined in the Plan)
that is adverse to the interests of the Commitment Parties in their capacities as such is filed or finalized
without the consent of the Required Commitment Parties (such consent not to be unreasonably withheld,
conditioned or delayed), (v) the Chapter 11 Case with respect to any Debtor is dismissed or converted to a
proceeding under chapter 7 of the Bankruptcy Code, (vi) a trustee or examiner with enlarged powers
(having powers beyond those set forth in section 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) is
appointed with respect to any of the Debtors, (vii) there is in effect an order of a governmental authority
of competent jurisdiction permanently restraining, enjoining or otherwise prohibiting the consummation
of any of the transactions contemplated by the Plan, or any law, statute, rule, regulation or ordinance is
adopted that makes consummation of the transactions contemplated by the Plan illegal or otherwise
prohibited; (viii) the Bankruptcy Court shall not have entered the motion filed with the Bankruptcy Court
authorizing the Borrower’s entry into and performance under this Commitment Letter, the Fee Letter and
any related engagement letter (the “Approval Order”), in form and substance reasonably satisfactory to
                                                     13
#92440077v49
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 54
                                                  of 80
the Commitment Parties, on or before November 20, 2019; (ix) the Debtors’ aggregate liability with
respect to Wildfire Claims (as defined in the Plan) is determined (whether (A) by the Bankruptcy Court
(or the District Court to which the reference has been partially withdrawn for estimation purposes), (B)
pursuant to an agreement between the Debtors and the holders of Wildfire Claims, or (C) through a
combination thereof) to exceed $18.9 billion (the “Wildfire Claims Cap”); provided, however, that for
purposes of this clause (ix), (1) any Wildfire Claim that the California Public Utilities Commission has
approved or agreed to approve for recovery or pass through by the Utility shall not count in determining
the Wildfire Claims Cap and (2) the Wildfire Claims Cap shall be increased by an amount equal to the
amount of Wildfire Claims consisting of professional fees that the Bankruptcy Court (or the District Court
to which the reference has been partially withdrawn for estimation purposes) determines to be reasonable;
(x) (A) the occurrence of one or more wildfires within PG&E’s service area after the Petition Date (as
defined in the Plan) and prior to January 1, 2020 that is asserted by any person to arise out of the Debtors’
activities and that destroys or damages more than 500 dwellings or commercial structures (“Structures”);
provided, however, that any notice of termination under this clause (x)(A) must be given on or before
January 15, 2020, or (B) the occurrence of one or more wildfires on or after January 1, 2020 destroying or
damaging at least 500 Structures within PG&E’s service area at a time when the portion of PG&E’s
system at the location of such wildfire was not successfully de-energized; (xi) the Debtors shall not have
received at least $14,000 million of equity commitments by November 7, 2019 on terms reasonably
satisfactory to the Commitment Parties, (xii) since June 30, 2019, a Material Adverse Effect shall have
occurred; (xiii) the Debtors have failed to perform any of their obligations set forth in this Commitment
Letter, which failure to perform (A) would give rise to the failure of the condition set forth in paragraph
1(a) or 1(d) on Annex B hereto and (B) is incapable of being cured or, if capable of being cured by June
30, 2020, the Debtors have not cured within 10 calendar days following receipt by the Debtors of written
notice of such failure to perform from the Commitment Parties holding a majority of the commitments in
respect of the Facility, (xiv) to the extent that there is a similar termination event under the BCLs as of the
applicable date of determination, if at any time after the first day of the Confirmation Hearing (as defined
in the Plan), asserted Administrative Expense Claims (as defined in the Plan) exceed $250 million
(excluding all ordinary course Administrative Expense Claims, Professional Fee Claims, and Disallowed
Administrative Expense Claims (in each case, as defined in the Plan) and including for the avoidance of
doubt, any such expenses or claims with respect to the Facility) and (xv) on or prior to June 30, 2020, the
Borrower shall not have received from the CPUC all necessary approvals, authorizations and final orders
to implement the Plan, and to participate in the Go-Forward Wildfire Fund, including (i) provisions
pertaining to authorized return on equity and regulated capital structure, (ii) a disposition of proposals for
certain potential changes to PG&E’s corporate structure and authorizations for the Utility to operate as a
utility, (iii) resolution of claims for monetary fines or penalties under the California Public Utilities Code
for conduct prior to the Petition Date and (iv) approval (or exemption from approval) of the financing
structure and the securities to be issued under the Plan; (the earliest date in clauses (ii) through (xv) being
the “Commitment Termination Date”); provided that the termination of any commitment pursuant to
this sentence does not prejudice your rights and remedies in respect of any breach of this Commitment
Letter. You will have the right to terminate this Commitment Letter in the event that the Debtor’s
exclusive periods to file and solicit acceptances of a plan of reorganization are terminated or modified.

Please confirm that the foregoing is in accordance with your understanding by signing and returning to
JPMorgan an executed copy of this Commitment Letter, together, if not previously executed and
delivered, with an executed copy of the Fee Letter, on or before 11:59 p.m., New York City time, on
October 11, 2019, whereupon this Commitment Letter and the Fee Letter will become binding agreements
between us. This offer will terminate on such date if this Commitment Letter and the Fee Letter have not
been signed and returned as described in the preceding sentence. We look forward to working with you
on this transaction.

                                [Remainder of page intentionally left blank]
                                                      14
#92440077v49
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 55
                                                  of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 56
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 57
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 58
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 59
                                        of 80
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22   Page 60
                                        of 80
ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE:

PG&E CORPORATION


By:
Name:
Title:




PACIFIC GAS AND ELECTRIC COMPANY


By:
Name:
Title:




                      [Signature Page to Commitment Letter (Utility)]



Case: 19-30088   Doc# 4119-2    Filed: 10/04/19      Entered: 10/04/19 11:59:22   Page 61
                                         of 80
                                                                                                                               ANNEX A


                                          Pacific Gas and Electric Company
                                    $27,350 Million Senior Secured 364-Day Facility
                                            Summary of Principal Terms1

    Borrower:                                     Pacific Gas and Electric Company, a California corporation (the
                                                  “Utility”), or any domestic entity formed to hold all of the assets of
                                                  the Utility upon emergence from bankruptcy (the “Borrower”).
    Guarantors:                                   None.
    Security:                                     The Borrower’s obligations under the Facility and under any cash
                                                  management, interest protection or other hedging arrangements
                                                  entered into by the Borrower with a Lender, an affiliate of a Lender
                                                  or any person that was a Lender or an affiliate of a Lender at the
                                                  time such arrangements were entered into (each, a “Counterparty”)
                                                  will be secured, from and after the Closing Date, either directly or
                                                  indirectly through a first mortgage bond on terms and conditions
                                                  reasonably satisfactory to the Administrative Agent, by a first-
                                                  priority security interest in substantially all of the present and after-
                                                  acquired assets of the Borrower (subject to permitted liens and other
                                                  customary exceptions and limitations on perfection steps and
                                                  thresholds to be agreed, the “Collateral”).
    Administrative Agent:                         JPMorgan Chase Bank, N.A. (“JPMorgan”) will act as sole
                                                  administrative agent and collateral agent (collectively, in such
                                                  capacity, the “Administrative Agent”) for a syndicate of banks,
                                                  financial institutions and other institutional lenders approved in
                                                  accordance with the Commitment Letter (together with JPMorgan,
                                                  the “Lenders”, and together with the Administrative Agent, the
                                                  Arrangers and the Counterparties, the “Secured Parties”), and will
                                                  perform the duties customarily associated with such role.

    Joint Bookrunners and Joint Lead              JPMorgan, BofA, Barclays, Citi and GS Bank will act as joint
    Arrangers:                                    bookrunners and joint lead arrangers for the Facility described
                                                  below (in such capacities, the “Arrangers”), and will perform the
                                                  duties customarily associated with such roles.

    Co-Syndication Agents:                        BofA, Barclays, Citi and GS Bank will act as co-syndication agents
                                                  for the Facility and will perform the duties customarily associated
                                                  with such roles.

    Facility:                                     A senior secured bridge term loan credit facility in an aggregate
                                                  principal amount of $27,350 million (the “Facility”).

    Purpose:                                      The proceeds of the Facility will be used by the Borrower in
                                                  accordance with the Plan to finance a portion of the Transactions,
                                                  including to repay existing indebtedness of the Borrower and its
                                                  affiliates, and to pay related fees and expenses.



1
 All capitalized terms used but not defined herein have the meanings given to them in the Commitment Letter to which this Annex A is attached,
including Annex B thereto, unless otherwise specified.




#92440077v49
Case: 19-30088              Doc# 4119-2              Filed: 10/04/19             Entered: 10/04/19 11:59:22                      Page 62
                                                              of 80
                                                                                                    A-2


 Availability:                     One drawing may be made under the Facility on the closing date of
                                   the Facility upon satisfaction of the conditions to funding described
                                   in Annex B to this Commitment Letter (the “Closing Date”).

                                   Amounts borrowed under the Facility that are repaid or prepaid may
                                   not be reborrowed.

 Interest Rates and Fees:          As set forth in Annex A-I hereto.

 Final Maturity                    The Facility will mature on the day that is 364 days after the Closing
 and Amortization:                 Date (the “Maturity Date”).          There will be no scheduled
                                   amortization payments.

 Mandatory Prepayments and         On or prior to the Closing Date, the aggregate commitments in
 Commitment Reductions:            respect of the Facility under the Commitment Letter or under the
                                   Facility Documentation (as applicable) shall be automatically and
                                   permanently reduced, and after the Closing Date, the aggregate
                                   principal amount of loans under the Facility shall be prepaid, in each
                                   case without penalty or premium and on a dollar-for-dollar basis, by
                                   the following amounts (without duplication):

                                   (a) 100% of the Net Cash Proceeds (as defined below) of all asset
                                   sales or other dispositions of property by PG&E, the Borrower and
                                   their respective subsidiaries and any insurance and condemnation
                                   proceeds, other than (i) sales or other dispositions of assets in the
                                   ordinary course of business, (ii) sales or other dispositions of
                                   obsolete or worn-out property and property no longer used or useful
                                   in the business, (iii) intercompany transfers among PG&E, the
                                   Borrower and their respective subsidiaries, (iv) sales or other
                                   dispositions of assets the Net Cash Proceeds of which do not exceed
                                   $10,000,000 in any single transaction or series of related
                                   transactions, (v) other sales or other dispositions of assets the Net
                                   Cash Proceeds of which do not exceed an aggregate amount of
                                   $100,000,000, and (vi) Net Cash Proceeds of any casualty or
                                   condemnation event that are reinvested or committed to be
                                   reinvested to replace or repair the affected assets within twelve
                                   months after the receipt of such proceeds;

                                   (b) 100% of the Net Cash Proceeds received by PG&E, the
                                   Borrower or any of their respective subsidiaries from (i) any
                                   issuance of debt securities (including the Notes) or other debt for
                                   borrowed money (including pursuant to any bank or other credit
                                   facility and including the Net Cash Proceeds of any securitization
                                   securities or facilities) (other than Excluded Debt (as defined below)
                                   and amounts referred to in clause (c) below) (collectively,
                                   “Specified Debt”) and (ii) any issuance of equity securities
                                   (including shares of its common stock or preferred equity or equity-
                                   linked securities) (other than Excluded Equity Offerings (as defined
                                   below)); and

                                   (c) 100% of the committed amount under any Qualifying Bank
                                   Financing (as defined below), excluding up to $7,000 million under


#92440077v49
Case: 19-30088       Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 63
                                             of 80
                                                                                                A-3


                               any Qualifying Bank Financing of PG&E;

                               provided, however, that until such time as the Backstop
                               Commitments (as defined in those certain Chapter 11 Plan Backstop
                               Commitment Letters (the “BCLs”), as in effect on the date hereof)
                               have been reduced to $0, except as contemplated by the proviso to
                               the Excluded Debt definition below, the commitments in respect of
                               the Facility shall not be reduced by any cash proceeds from any
                               Additional Capital Source (as defined in the BCLs, as in effect on
                               the date hereof) to the extent that such cash proceeds also reduce the
                               Backstop Commitments.

                               Mandatory prepayments or reductions under clause (a) and (b)
                               above, or the proviso to the Excluded Debt definition below, may be
                               applied, at the option of the Borrower, either to prepay loans or
                               reduce commitments under the Facility and that certain senior
                               unsecured bridge facility of PG&E described in the commitment
                               letter dated as of the date hereof among PG&E, the Borrower,
                               JPMorgan and the other “Commitment Parties” party thereto (such
                               facility, the “PG&E Facility”), provided that (i) the Borrower may
                               not prepay loans or reduce commitments under the Facility without
                               prepaying or reducing the PG&E Facility on a pro rata basis and (ii)
                               Net Cash Proceeds of any Notes issued by the Borrower shall be
                               applied to prepay loans or reduce commitments under the Facility
                               before being applied to prepay or reduce the PG&E Facility. The
                               application of Net Cash Proceeds received by the Utility to prepay
                               or reduce the PG&E Facility shall be subject to requisite regulatory
                               approvals (and such Net Cash Proceeds shall be applied to prepay or
                               reduce the Facility to the extent not permitted to be applied to
                               prepay or reduce the PG&E Facility). For the avoidance of doubt,
                               each dollar from a mandatory prepayment or reduction event
                               described under this heading shall be applied to reduce either (but
                               not both) of the commitments under the Facility or the commitments
                               under the PG&E Facility, or to prepay either (but not both) the loans
                               under the Facility or the loans under the PG&E Facility, in each case
                               in accordance with the terms described under this heading.

                               Furthermore, the obligations of the Commitment Parties to fund on
                               the Closing Date in respect of the Facility under the Commitment
                               Letter or under the Facility Documentation (as applicable) shall be
                               automatically and permanently reduced, without penalty or premium
                               and on a dollar-for-dollar basis, by (without duplication of any of
                               the clauses above) the aggregate principal amount of any roll-over,
                               “take-back” or reinstated debt (the “Surviving Debt”) of the
                               Borrower or its subsidiaries.

                               “Net Cash Proceeds” shall mean:

                               (a) with respect to a sale or other disposition of any assets of the
                               Borrower, PG&E or any of their respective subsidiaries, the excess,
                               if any, of (i) the cash actually received in connection therewith



#92440077v49
Case: 19-30088   Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 64
                                         of 80
                                                                                                  A-4


                               (including any cash received by way of deferred payment pursuant
                               to, or by monetization of, a note receivable or otherwise, but only as
                               and when so received) over (ii) the sum of (A) payments made to
                               retire any debt that is secured by such asset or that is required to be
                               repaid in connection with the sale thereof (other than loans under the
                               Facility), (B) the fees and expenses incurred by the Borrower,
                               PG&E or any of their respective subsidiaries in connection
                               therewith, (C) taxes paid or reasonably estimated to be payable in
                               connection with such transaction, (D) the amount of any rebates or
                               credits required to be applied to benefit ratepayers as a result of a
                               reduction in the rate base as a result of the sale or disposition of the
                               77 Beale Street, San Francisco property or any hydroelectric
                               generation assets; provided that the Facility will provide that not
                               more than $750 million of hydroelectric generation assets may be
                               disposed of, and (E) the amount of reserves established by the
                               Borrower, PG&E or any of their respective subsidiaries in good
                               faith and pursuant to commercially reasonable practices for
                               adjustment in respect of the sale price of such asset or assets in
                               accordance with applicable generally accepted accounting
                               principles; provided that if the amount of such reserves exceeds the
                               amounts charged against such reserve, then such excess, upon
                               determination thereof, shall then constitute Net Cash Proceeds;

                               (b) with respect to the incurrence, issuance, offering or placement
                               of debt securities or other debt for borrowed money, the excess, if
                               any, of (i) cash actually received by the Borrower, PG&E and their
                               respective subsidiaries in connection with such incurrence, issuance,
                               offering or placement over (ii) the underwriting discounts and
                               commissions and other fees and expenses incurred by the Borrower,
                               PG&E and their respective subsidiaries in connection with such
                               incurrence, issuance, offering or placement; and

                               (c) with respect to the issuances of equity interests, the excess of (i)
                               the cash actually received by the Borrower, PG&E and their
                               respective subsidiaries in connection with such issuance over (ii) the
                               underwriting discounts and commissions and other fees and
                               expenses incurred by the Borrower, PG&E or any of their respective
                               subsidiaries in connection with such issuance.

                               “Excluded Debt” shall mean (i) intercompany indebtedness of the
                               Borrower, PG&E or any of their respective subsidiaries, (ii)
                               ordinary-course purchase money indebtedness, facility and
                               equipment financings, other debt incurred in the ordinary course of
                               business for capital expenditures and working capital purposes,
                               financial leases or capital lease obligations, overdraft protection,
                               ordinary course letter of credit facilities, hedging and cash
                               management, and similar obligations, (iii) borrowings under the
                               Revolving Credit Facility up to an aggregate amount not to exceed
                               $3,500 million, (iv) revolving borrowings under the DIP Facility
                               Credit Agreement (as defined in the Plan) (or refinancings thereof)
                               up to an aggregate amount not to exceed the amount of the



#92440077v49
Case: 19-30088   Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 65
                                         of 80
                                                                                                   A-5


                               revolving commitments in effect thereunder on the date of the
                               Commitment Letter, (v) incremental facilities under the DIP Facility
                               Credit Agreement (or refinancings thereof) or any new debtor-in-
                               possession facilities, in either case that are to be paid in full in cash
                               at emergence from the Chapter 11 Cases, (vi) securitization
                               securities or facilities contemplated by the Plan, and (vii) issuances
                               of debt by PG&E in a principal amount not to exceed $7,000 million
                               and debt or unfunded commitments under a revolving credit facility
                               to be entered into by PG&E in an amount not to exceed $500
                               million, in each case as contemplated by the Plan; provided that,
                               notwithstanding the foregoing, if (A) the aggregate principal amount
                               of Specified Debt issued or incurred by the Borrower or its
                               subsidiaries plus the aggregate principal amount of Excluded Debt
                               issued or incurred by the Borrower or its subsidiaries pursuant to
                               clause (iv), (v) or (vi) plus the principal amount of Surviving Debt
                               of the Borrower or its subsidiaries exceeds $30,000 million, or (B)
                               the aggregate principal amount of Specified Debt issued or incurred
                               by PG&E plus the aggregate principal amount of Excluded Debt
                               issued or incurred by PG&E pursuant to clause (vi) or (vii) plus the
                               principal amount of Surviving Debt of PG&E exceeds $7,000
                               million, then in either case the commitments with respect to the
                               Facility shall be reduced, or the loans under the Facility shall be
                               prepaid, by an equivalent amount (for the avoidance of doubt, until
                               such commitments or the aggregate principal amount of such loans,
                               in either case, equal zero).

                               “Excluded Equity Offerings” shall mean (i) issuances pursuant to
                               employee compensation plans, employee benefit plans, employee
                               based incentive plans or arrangements, employee stock purchase
                               plans, dividend reinvestment plans and retirement plans or issued as
                               compensation to officers and/or non-employee directors or upon
                               conversion or exercise of outstanding options or other equity
                               awards, (ii) issuances of directors’ qualifying shares and/or other
                               nominal amounts required to be held by persons other than PG&E,
                               the Borrower and their respective subsidiaries under applicable law,
                               (iii) issuances to or by the Borrower or any subsidiary of the
                               Borrower to PG&E, the Borrower or any other subsidiary of the
                               Borrower (including in connection with existing joint venture
                               arrangements), (iv) any equity issued pursuant to the Plan in an
                               aggregate amount not to exceed $14,000 million and (v) additional
                               exceptions to be agreed.

                               “Qualifying Bank Financing” shall mean a committed but
                               unfunded bank or other credit facility for the incurrence of debt for
                               borrowed money by PG&E or the Borrower that has become
                               effective for the purposes of financing the Transactions (excluding,
                               for the avoidance of doubt, the Facility), subject to conditions to
                               funding that are, in the written determination of the Borrower, no
                               less favorable to the Borrower than the conditions to the funding of
                               the Facility set forth herein.




#92440077v49
Case: 19-30088   Doc# 4119-2    Filed: 10/04/19        Entered: 10/04/19 11:59:22            Page 66
                                         of 80
                                                                                                        A-6


                                   In addition, the aggregate commitments in respect of the Facility
                                   shall be permanently reduced to zero on the Commitment
                                   Termination Date.

                                   The Borrower shall provide the Administrative Agent with prompt
                                   written notice of any mandatory prepayment or commitment
                                   reduction being required hereunder.

                                   Amounts borrowed under the Facility that are repaid or prepaid may
                                   not be reborrowed.

 Voluntary Prepayments and         Prepayments of borrowings under the Facility will be permitted at
 Reductions in Commitments:        any time, in whole or in part and in minimum principal amounts to
                                   be agreed upon, without premium or penalty, subject to
                                   reimbursement of the Lenders’ redeployment costs in the case of a
                                   prepayment of Adjusted LIBOR borrowings other than on the last
                                   day of the relevant interest period. The Borrower may voluntarily
                                   reduce unutilized portions of the commitments under the Facility at
                                   any time without penalty.

                                   Amounts borrowed under the Facility that are repaid or prepaid may
                                   not be reborrowed.

 Documentation:                    The making of the loans under the Facility will be governed by
                                   definitive loan and related agreements and documentation
                                   (collectively, the “Facility Documentation” and the principles set
                                   forth in this paragraph, the “Documentation Principles”) to be
                                   negotiated in good faith, which will be based on the Borrower’s
                                   Second Amended and Restated Credit Agreement, dated as of April
                                   27, 2015, among the Borrower, the financial institutions from time
                                   to time party thereto and Citibank, N.A., as administrative agent (as
                                   amended from time to time prior to the date hereof, the “Pre-
                                   Petition Credit Agreement”). The Facility Documentation will
                                   contain only those representations and warranties, affirmative and
                                   negative covenants, mandatory prepayments and commitment
                                   reductions, and events of default expressly set forth in the
                                   Commitment Letter (including this Annex A). The Facility
                                   Documentation shall include modifications to the Pre-Petition Credit
                                   Agreement (a) as are necessary to reflect the terms set forth in the
                                   Commitment Letter (including this Annex A) and the Fee Letter, (b)
                                   to reflect any changes in law or accounting standards since the date
                                   of the Pre-Petition Credit Agreement, (c) to reflect the operational or
                                   administrative requirements of the Administrative Agent and
                                   operational requirements of the Borrower and its subsidiaries, (d) to
                                   reflect the nature of the Facility as a bridge facility, (e) to reflect the
                                   Borrower’s pro forma capital structure, (f) to reflect certain
                                   provisions in the DIP Facility Credit Agreement to be agreed and (g)
                                   to reflect the terms of the Plan.

 Representations and Warranties:   The Facility Documentation will contain only the following
                                   representations and warranties, which shall be made on the
                                   effectiveness of the Facility Documentation (the “Facility


#92440077v49
Case: 19-30088      Doc# 4119-2      Filed: 10/04/19       Entered: 10/04/19 11:59:22              Page 67
                                              of 80
                                                                                                       A-7


                                    Documentation Effective Date”) and on the Closing Date, and be
                                    based on those in the Pre-Petition Credit Agreement (subject to the
                                    Documentation Principles): financial condition, no change,
                                    existence; compliance with law; power; authorization; enforceable
                                    obligations; no legal bar; litigation; no default; taxes; federal
                                    regulations; ERISA; investment company act and other regulations;
                                    use of proceeds; environmental matters; no EEA financial
                                    institution; regulatory matters; solvency (after giving effect to the
                                    Transactions, with “solvency” to be defined consistent with the
                                    solvency certificate attached hereto as Annex B-1); validity of
                                    security interests; full disclosure; beneficial ownership certification;
                                    anti-corruption and sanctions; ownership of property; subsidiaries;
                                    and intellectual property.

 Conditions to Borrowing on the     The borrowing under the Facility on the Closing Date will be
 Closing Date:                      subject to the conditions expressly set forth in Annex B to the
                                    Commitment Letter (the “Funding Conditions”).


 Affirmative Covenants:             The Facility Documentation will contain only the following
                                    affirmative covenants, which shall become effective on the Facility
                                    Documentation Effective Date, and be based on those in the Pre-
                                    Petition Credit Agreement (subject to the Documentation
                                    Principles): financial statements, certificates and other information,
                                    payment of taxes, maintenance of existence, compliance,
                                    maintenance of property, insurance, inspection of property, books
                                    and records, discussions, notices, maintenance of licenses, further
                                    assurances with respect to collateral, and maintenance of ratings
                                    (but, for the avoidance of doubt, not any particular rating).

 Negative Covenants:                The Facility Documentation will contain only the following
                                    negative covenants, which shall become effective on the Facility
                                    Documentation Effective Date, and be based on those in the Pre-
                                    Petition Credit Agreement (subject to the Documentation
                                    Principles): liens (modified to reflect stand-alone exceptions to be
                                    agreed, including the Facility and the Notes), fundamental changes,
                                    debt (with exceptions to be agreed, including debt for borrowed
                                    money (including the Facility and the Notes) not to exceed $30,000
                                    million and the Revolving Credit Facility), modifications of
                                    organizational documents, sale leaseback transactions, swap
                                    agreements, and change of fiscal year.

 Financial Covenants:               Subject to the Documentation Principles, maintenance of a
                                    maximum Consolidated Capitalization Ratio of less than or equal to
                                    0.65 to 1.00, calculated in accordance with (and capitalized terms to
                                    have the meaning set forth in) the Pre-Petition Credit Agreement.

 Events of Default:                 The Facility Documentation will contain only the following events
                                    of default, which shall be based on those in the Pre-Petition Credit
                                    Agreement (subject to the Documentation Principles): nonpayment
                                    of principal when due; nonpayment of interest or other amounts
                                    after a grace period of five business days; material inaccuracy of


#92440077v49
Case: 19-30088        Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 68
                                              of 80
                                                                                                     A-8


                                   representations and warranties; Facility Documentation ceasing to
                                   be in full force and effect or any Borrower party thereto so asserting;
                                   violation of covenants (subject, in the case of certain affirmative
                                   covenants, to a grace period of 30 days); cross-default with respect
                                   to material indebtedness; bankruptcy events (from and after the
                                   Closing Date); certain ERISA events; material judgments; actual or
                                   asserted invalidity of security documents representing a material
                                   portion of the collateral; and a change of control (to be defined in a
                                   manner to be agreed).

 Voting:                           Subject to the Documentation Principles and based on the Pre-
                                   Petition Credit Agreement, including all lender vote for the release
                                   of all or substantially all of the Collateral.

 Cost and Yield Protection:        Usual and customary for facilities and transactions of this type,
                                   including customary tax gross-up provisions (including but not
                                   limited to provisions relating to Dodd-Frank and Basel III), but
                                   subject to the Documentation Principles and based on the Pre-
                                   Petition Credit Agreement.

 Assignments and Participations:   Subject to the Documentation Principles and based on the Pre-
                                   Petition Credit Agreement as follows:

                                   Prior to the Closing Date, the Lenders will not be permitted to
                                   assign commitments under the Facility to any Person except in
                                   accordance with the terms of the syndication provisions in the
                                   Commitment Letter.

                                   From and after the Closing Date, the Lenders will be permitted to
                                   assign loans under the Facility to eligible assignees subject to the
                                   consent of the Borrower (not to be unreasonably withheld or
                                   delayed); provided that no such consent shall be required with
                                   respect to any assignment (x) to a Lender, an affiliate of a Lender or
                                   an approved fund, (y) to an Approved Lender or (z) if a payment or
                                   bankruptcy (from and after the Closing Date) event of default shall
                                   have occurred and be continuing; provided, further, that such
                                   consent shall be deemed to have been given if the Borrower shall
                                   not have responded to a written request for consent within 10
                                   business days. All assignments shall require the consent of the
                                   Administrative Agent (not to be unreasonably withheld or delayed).
                                   Each assignment shall be accompanied by the payment of a $3,500
                                   assignment processing fee to the Administrative Agent (which fee
                                   may be waived by the Administrative Agent in its sole discretion).

                                   Lenders may sell participations without the consent of any person,
                                   so long as any such participation does not create rights in
                                   participants to approve amendments or waivers, except in respect of
                                   certain customary matters consistent with the Pre-Petition Credit
                                   Agreement.

 Defaulting Lenders:               The Facility Documentation will contain customary “defaulting
                                   Lender” provisions, including the suspension of voting rights and


#92440077v49
Case: 19-30088      Doc# 4119-2     Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 69
                                             of 80
                                                                                                    A-9


                                 rights to receive certain fees, and the termination or assignment of
                                 commitments or loans of defaulting Lenders; provided that such
                                 provisions shall be subject to the Documentation Principles and be
                                 based on the Pre-Petition Credit Agreement.

 Expenses and Indemnification:   Subject to the limitations set forth in Section 5 of the Commitment
                                 Letter, the Borrower shall pay (a) all reasonable, documented and
                                 invoiced out-of-pocket expenses of the Administrative Agent and
                                 the Arrangers associated with the syndication of the Facility and the
                                 preparation, execution, delivery and administration of the Facility
                                 Documentation and any amendment or waiver with respect thereto
                                 (including the reasonable, documented and invoiced fees,
                                 disbursements and other charges of one primary counsel, one
                                 regulatory counsel, one special bankruptcy counsel and one
                                 additional local counsel in each applicable jurisdiction) and (b) all
                                 reasonable, documented and invoiced out-of-pocket expenses of the
                                 Administrative Agent and the Lenders (including the reasonable,
                                 documented and invoiced fees, disbursements and other charges of
                                 counsel referred to in clause (a) above and additional conflicts
                                 counsel, subject to the Counsel Limitations) in connection with the
                                 enforcement of the Facility Documentation.

                                 The Administrative Agent, the Arrangers and the Lenders (and their
                                 affiliates and their respective officers, directors, employees, advisors
                                 and agents) will have no liability for, and will be indemnified and
                                 held harmless against, any loss, liability, cost or expense incurred in
                                 respect of the financing contemplated hereby or the use or the
                                 proposed use of proceeds thereof (except to the extent determined
                                 by a court of competent jurisdiction by a final and non-appealable
                                 judgment to have resulted from (x) the gross negligence, bad faith or
                                 willful misconduct of the indemnified party or any of its affiliates,
                                 (y) such party’s or any of its affiliates’ material breach of the
                                 Facility Documentation or (z) disputes among Lenders not arising
                                 from the Company’s breach of its obligations under the Facility
                                 Documentation (other than a dispute involving a claim against an
                                 indemnified party for its acts or omissions in its capacity as an
                                 arranger, bookrunner, agent or similar role in respect of the Facility,
                                 except, with respect to this clause (z), to the extent such acts or
                                 omissions are determined by a court of competent jurisdiction by a
                                 final and non-appealable judgment to have constituted the gross
                                 negligence, bad faith or willful misconduct of such indemnified
                                 party in such capacity)).

 Governing Law and Forum:        New York.

 Arranger’s and Administrative
 Agent’s Counsel:                Davis Polk & Wardwell LLP.

 Miscellaneous:                  The Facility Documentation will contain customary European Union
                                 “bail-in” provisions and customary provisions pertaining to division
                                 of limited liability companies and the QFC stay rules. The Lenders



#92440077v49
Case: 19-30088     Doc# 4119-2    Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 70
                                           of 80
                                                                                            A-10


                               will provide customary representations as to their fiduciary status
                               under ERISA.




#92440077v49
Case: 19-30088   Doc# 4119-2    Filed: 10/04/19      Entered: 10/04/19 11:59:22         Page 71
                                         of 80
                                                                                      ANNEX A-I


 Interest Rates:                            The interest rates under the Facility will be, at the option
                                            of the Borrower, (a) Adjusted LIBO Rate plus the
                                            Applicable Adjusted LIBO Rate Margin (each as defined
                                            below) or (b) ABR (as defined below) plus the
                                            Applicable Adjusted LIBO Rate Margin minus 1.00%
                                            (but in any event not less than 0.00%).

                                            The Borrower may elect interest periods of 1, 2, 3 or 6
                                            months for Adjusted LIBO Rate borrowings. Calculation
                                            of interest shall be on the basis of the actual number of
                                            days elapsed in a year of 360 days (or 365 or 366 days, as
                                            the case may be, in the case of ABR loans based on the
                                            prime rate) and interest shall be paid in arrears (i) at the
                                            end of each interest period and no less frequently than
                                            quarterly, in the case of Adjusted LIBO Rate advances,
                                            and (ii) quarterly, in the case of ABR advances.

                                            “ABR” is the Alternate Base Rate, which is the greatest
                                            of (i) the Prime Rate, (ii) the NYFRB Rate from time to
                                            time plus 0.5% and (iii) the Adjusted LIBO Rate for a
                                            one month interest period on the applicable date plus 1%.

                                            “Adjusted LIBO Rate” means the LIBO Rate, as
                                            adjusted for statutory reserve requirements for
                                            eurocurrency liabilities.

                                            “Interpolated Rate” means, at any time, for any interest
                                            period, the rate per annum (rounded to the same number
                                            of decimal places as the LIBO Screen Rate) determined
                                            by the Administrative Agent (which determination shall
                                            be conclusive and binding absent manifest error) to be
                                            equal to the rate that results from interpolating on a linear
                                            basis between: (a) the LIBO Screen Rate for the longest
                                            period (for which the LIBO Screen Rate is available for
                                            the applicable currency) that is shorter than the Impacted
                                            Interest Period; and (b) the LIBO Screen Rate for the
                                            shortest period (for which that LIBO Screen Rate is
                                            available for the applicable currency) that exceeds the
                                            Impacted Interest Period, in each case, at such time;
                                            provided that if any Interpolated Rate as so determined
                                            would be less than zero, such rate shall be deemed to be
                                            zero for the purposes of the Facility Documentation.

                                            “LIBO Rate” means, with respect to any Eurocurrency
                                            borrowing for any applicable currency and for any
                                            interest period, the LIBO Screen Rate at approximately
                                            11:00 a.m., London time, two business days prior to the
                                            commencement of such interest period; provided that if
                                            the LIBO Screen Rate shall not be available at such time
                                            for such interest period (an “Impacted Interest Period”)
                                            with respect to the applicable currency then the LIBO



#92440077v49
Case: 19-30088     Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22            Page 72
                                          of 80
                                                                                         B-I-2


                                          Rate shall be the Interpolated Rate.

                                          “LIBO Screen Rate” means, for any day and time, with
                                          respect to any Eurocurrency borrowing for any applicable
                                          currency and for any interest period, the London
                                          interbank offered rate as administered by ICE Benchmark
                                          Administration (or any other Person that takes over the
                                          administration of such rate) for the relevant currency for
                                          a period equal in length to such interest period as
                                          displayed on such day and time on pages LIBOR01 or
                                          LIBOR02 of the Reuters screen that displays such rate
                                          (or, in the event such rate does not appear on a Reuters
                                          page or screen, on any successor or substitute page on
                                          such screen that displays such rate, or on the appropriate
                                          page of such other information service that publishes
                                          such rate from time to time as selected by the
                                          Administrative Agent in its reasonable discretion);
                                          provided that if the LIBO Screen Rate as so determined
                                          would be less than zero, such rate shall be deemed to zero
                                          for the purposes of calculating such rate.

                                          “NYFRB” means the Federal Reserve Bank of New
                                          York.

                                          “NYFRB Rate” means, for any day, the greater of (i)
                                          the Federal Funds Effective Rate in effect on such day
                                          and (ii) the Overnight Bank Funding Rate in effect on
                                          such day (or for any day that is not a business day, for
                                          the immediately preceding business day); provided that
                                          if none of such rates are published for any day that is a
                                          business day, the term “NYFRB Rate” means the rate
                                          quoted for such day for a federal funds transaction at
                                          11:00 a.m., New York City time, on such day received
                                          by the Administrative Agent from a federal funds broker
                                          of recognized standing selected by it; provided, further,
                                          that if any of the aforesaid rates as so determined would
                                          be less than zero, such rate shall be deemed to be zero
                                          for purposes of the Facility Documentation.

                                          “Overnight Bank Funding Rate” means, for any day,
                                          the rate comprised of both overnight federal funds and
                                          overnight eurodollar borrowings by U.S.-managed
                                          banking offices of depository institutions, as such
                                          composite rate shall be determined by the NYFRB as set
                                          forth on its public website from time to time, and
                                          published on the next succeeding business day by the
                                          NYFRB as an overnight bank funding rate.

                                          “Prime Rate” means the rate of interest last quoted by
                                          The Wall Street Journal as the “Prime Rate” in the U.S.
                                          or, if The Wall Street Journal ceases to quote such rate,


#92440077v49
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19   Entered: 10/04/19 11:59:22          Page 73
                                        of 80
                                                                                                                                           B-I-3


                                                                          the highest per annum interest rate published by the
                                                                          Federal Reserve Board in Federal Reserve Statistical
                                                                          Release H.15 (519) (Selected Interest Rates) as the
                                                                          “bank prime loan” rate or, if such rate is no longer
                                                                          quoted therein, any similar rate quoted therein (as
                                                                          determined reasonably and in good faith by the
                                                                          Administrative Agent) or in any similar release by the
                                                                          Federal Reserve Board (as determined reasonably and in
                                                                          good faith by the Administrative Agent). Each change
                                                                          in the Prime Rate shall be effective from and including
                                                                          the date such change is publicly announced or quoted as
                                                                          being effective.

    LIBO Rate Replacement:                                               The Facility Documentation shall contain customary
                                                                         provisions for the replacement of the LIBO Rate.

    Applicable Adjusted LIBO Rate
    Margin:



        Public Debt                     BBB+/Baa1                        BBB/Baa2                        BBB-/Baa3                  BB+/Ba1 or worse
          Rating2

    Closing Date until                     1.125%                           1.375%                           1.50%                           1.75%
    89 days following
    the Closing Date

    90th day following                     1.375%                           1.625%                           1.75%                           2.00%
    the Closing Date
    until 179th day
    following the
    Closing Date

    180th day following                    1.625%                           1.875%                           2.00%                           2.25%
    the Closing Date
    until 269th day
    following the
    Closing Date

    From the 270th day                     1.875%                           2.125%                           2.25%                           2.50%
    following the
    Closing Date




                                                                      At any time when the Borrower is in default in the payment
2
 Based on public ratings from S&P and Moody’s for senior secured, long-term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other person or subsidiary and not supported by any other credit enhancement (the “Public Debt Rating”). Split ratings to be
handled consistently with the Pre-Petition Credit Agreement except that if the rating differential is 2 levels or more, the rating level that would
apply at the rating one level below the higher rating shall apply.




#92440077v49
Case: 19-30088               Doc# 4119-2               Filed: 10/04/19              Entered: 10/04/19 11:59:22                        Page 74
                                                                of 80
                                                                                           B-I-4


Default Rate:                           of any amount of principal due under the Facility, the
                                        overdue amount shall bear interest at 2% above the rate
                                        otherwise applicable thereto. Overdue interest, fees and
                                        other amounts shall bear interest at 2% above the rate
                                        applicable to ABR loans.

Ticking Fees:                           Ticking fees (“Ticking Fee”) equal to 0.175% per annum
                                        times the actual daily undrawn commitments under the
                                        Facility (as such amounts shall be adjusted to give effect to
                                        any voluntary or mandatory reductions of the commitments
                                        in accordance with the terms hereof) will accrue during the
                                        period commencing on the date that is the later of the
                                        Facility Documentation Effective Date and 90 days after
                                        the date of the Commitment Letter and ending on and
                                        including the earlier of (x) the Closing Date and (y) the date
                                        of termination of the commitments under the Facility, for
                                        the account of each Lender in arrears quarterly and on the
                                        earlier of the Closing Date and the date of termination of
                                        the commitments under the Facility.

Duration Fees:                          The Borrower will pay a fee (the “Duration Fee”), for the
                                        ratable benefit of the Lenders, in an amount equal to
                                        (i) 0.50% of the aggregate principal amount of the loans
                                        under the Facility outstanding on the date which is 90 days
                                        after the Closing Date, due and payable in cash on such
                                        90th day (or if such day is not a business day, the next
                                        business day); (ii) 0.75% of the aggregate principal amount
                                        of the loans under the Facility outstanding on the date
                                        which is 180 days after the Closing Date, due and payable
                                        in cash on such 180th day (or if such day is not a business
                                        day, the next business day); and (iii) 1.00% of the
                                        aggregate principal amount of the loans under the Facility
                                        outstanding on the date which is 270 days after the Closing
                                        Date, due and payable in cash on such 270th day (or if such
                                        day is not a business day, the next business day).




#92440077v49
Case: 19-30088   Doc# 4119-2   Filed: 10/04/19    Entered: 10/04/19 11:59:22           Page 75
                                        of 80
                                                                                                                                ANNEX B


                                     $27,350 Million Senior Secured 364-Day Facility
                                                       Conditions3

      The borrowing under the Facility shall be subject to the satisfaction or waiver by the
Commitment Parties of the following conditions:

         1.      (a) The Bankruptcy Court shall have entered (x) the Approval Order and (y) a
confirmation order confirming the Plan with respect to the Debtors in form and substance reasonably
satisfactory to the Required Commitment Parties (the “Confirmation Order”) by no later than June 30,
2020, each of which shall (i) not be stayed, (ii) be in full force and effect, (iii) be final and non-
appealable, and (iv) not have been reversed, vacated, amended, supplemented, or otherwise modified in a
manner adverse to the interests of the Commitment Parties without the consent of the Required
Commitment Parties (such consent not to be unreasonably withheld, conditioned or delayed; provided
modifications to the Plan solely as a result of an increase in roll-over, “take-back” or reinstatement of any
existing debt of the Debtors shall be deemed not to be adverse to the Commitment Parties for the
purposes of this clause (iv)), (b) none of the Plan, the Confirmation Order or the Approval Order shall
have been amended or modified or any condition contained therein waived, in either case without the
consent the Required Commitment Parties (such consent not to be unreasonably withheld, conditioned or
delayed), (c) the Plan shall have become effective in accordance with its terms no later than 60 days after
the entry of the Confirmation Order, and all conditions precedent to the effectiveness of the Plan shall
have been, or substantially contemporaneously with the closing under the Facility, will be, satisfied or
waived (to the extent adverse to their interests, with the prior consent of the Required Commitment
Parties (such consent not to be unreasonably withheld, conditioned or delayed)), (d) the transactions as
described and defined in the Plan to occur upon the Effective Date of the Plan shall have been
consummated, or substantially concurrently with the closing of the Facility will be consummated, on the
Closing Date, (e) the Debtors shall be in compliance in all material respects with the Confirmation Order
and (f) all documents necessary to implement the Plan and the financings and distributions contemplated
thereunder shall have been executed (each, to the extent adverse to their interests, in form and substance
reasonably acceptable to the Required Commitment Parties).

         2.      (x) The Arrangers shall have received (a) U.S. GAAP audited consolidated balance sheets
and related consolidated statements of income and comprehensive income, of shareholders’ equity and of
cash flows of the Borrower and its subsidiaries for the three most recent fiscal years ended at least 60
days prior to the Closing Date and (b) U.S. GAAP unaudited consolidated balance sheets and related
consolidated statements of income and comprehensive income, of shareholders’ equity and of cash flows
of the Borrower and its subsidiaries for each subsequent fiscal quarter ended at least 40 days before the
Closing Date (other than the last fiscal quarter of any fiscal year); provided that in each case the financial
statements required to be delivered by this paragraph 2(x) shall meet the requirements of Regulation S-X
under the Securities Act, and all other accounting rules and regulations of the SEC promulgated
thereunder applicable to a registration statement on Form S-1, in all material respects. The Arrangers
hereby acknowledges receipt of the financial statements of the Utility in the foregoing clause (a) for the
fiscal years ended December 31, 2018, December 31, 2017 and December 31, 2016, and in the foregoing
clause (b) for the fiscal quarters ended June 30, 2019 and March 31, 2019. The Borrower’s filing of any
required audited financial statements with respect to the Borrower on Form 10-K or required unaudited
financial statements with respect to the Borrower on Form 10-Q, in each case, will satisfy the
requirements under clauses (a) or (b), as applicable, of this paragraph.


3
 All capitalized terms used but not defined herein have the meanings given to them in the Commitment Letter to which this Annex B is attached,
including Annex A thereto.




#92440077v49
Case: 19-30088              Doc# 4119-2               Filed: 10/04/19             Entered: 10/04/19 11:59:22                       Page 76
                                                               of 80
                                                                                                            B-2


         (y) The Arrangers shall have received a pro forma consolidated balance sheet and a related pro
forma consolidated statement of income of the Borrower and its subsidiaries (based on the financial
statements referred to in paragraph above) as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 40 days before the Closing Date, or,
if the most recently completed fiscal period is the end of a fiscal year, ended at least 60 days before the
Closing Date (regardless of when such pro forma financial statements may be required to be filed with the
SEC), prepared after giving effect to the Transactions (including, to the extent required by applicable
accounting standards, the application of fresh start accounting) as if they had occurred as of such date (in
the case of such balance sheet) or at the beginning of such period (in the case of such other statement of
income) which shall meet the requirements of Regulation S-X under the Securities Act and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to a registration statement
on Form S-1, in all material respects; provided, however, to the extent such pro forma financial statements
are filed by the Borrower with the SEC, the condition set forth in this paragraph (y) shall be deemed
satisfied.

         3.      The representations and warranties in the Facility Documentation shall be true and
correct in all material respects (provided, that any such representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be accurate in all respects and that any such
representation or warranty that specifically refers to an earlier date shall be true and correct in all material
respects (or in all respects, as the case may be) as of such earlier date) and no default or event of default
shall be in existence at the time of, or after giving effect to the making of, the making of loans to the
Borrower on the Closing Date.

        4.       The execution and delivery by the Borrower of the Facility Documentation consistent
with the terms set forth or referred to in this Commitment Letter (but taking into account the market flex
provisions set forth in the Fee Letter) shall have occurred.

         5.      The Administrative Agent shall have received customary legal opinions of counsel to the
Borrower, corporate organizational documents of the Borrower, a good standing certificate of the
Borrower from the jurisdiction of organization of the Borrower, resolutions and a customary closing
certificate of the Borrower, and a customary borrowing notice, in each case as are customary for
transactions of this type (collectively, the “Closing Deliverables”).

        6.        The Administrative Agent shall have received a solvency certificate from the chief
financial officer of the Borrower in substantially the form of Annex B-I hereto.

         7.      The Arrangers and the Lenders shall have received all fees and, to the extent invoiced at
least three business days prior to the Closing Date, expenses required to be paid on or prior to the Closing
Date pursuant to the Fee Letter or the Facility Documentation.

         8.      The Arrangers shall have received, at least three business days prior to the Closing Date
(to the extent requested in writing at least ten business days prior to the Closing Date), all documentation
and other information with respect to the Borrower that the Arrangers reasonably determines is required
by United States regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act and, to the extent
applicable, the Beneficial Ownership Regulation.

         9.      All documents and instruments required to perfect the Administrative Agent’s security
interests in the Collateral securing the Facility (including any pledged first mortgage bonds) shall have
been executed and delivered by the Borrower and if applicable, be in proper form for filing and, with




#92440077v49
Case: 19-30088        Doc# 4119-2         Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 77
                                                   of 80
                                                                                                          B-3


respect to any real property that constitutes Collateral, the Commitment Parties shall be satisfied that
flood insurance due diligence and flood insurance compliance has been completed.

         10.      The Borrower shall have received investment grade senior secured debt ratings of (i) in
the case of Moody’s, Baa3 or better and (ii) in the case of S&P, BBB- or better and in each case, with a
stable or better outlook.

         11.    Total PG&E weighted average earning rate base (including electric generation, electric
transmission, electric distribution, gas distribution, gas transmission and storage) for estimated 2021 as
approved by the California Public Utilities Commission (the “CPUC”) shall be no less than 95% of $48
billion.

         12.      Since June 30, 2019, no result, occurrence, fact, change, event, effect, violation, penalty,
inaccuracy or circumstance (whether or not constituting a breach of a representation, warranty or
covenant set forth in the Plan) that, individually or in the aggregate with any such other results,
occurrences, facts, changes, events, effects, violations, penalties, inaccuracies, or circumstances, (i) would
have or would reasonably be expected to have a material adverse effect on the business, operations,
assets, liabilities, capitalization, financial performance, financial condition or results of operations, in
each case, of the Debtors, taken as a whole, or (ii) would reasonably be expected to prevent or materially
delay the ability of the Debtors to consummate the transactions contemplated by this Commitment Letter
or the Plan or perform their obligations hereunder or thereunder, including their obligations under the
Facility or the PG&E Facility (each a “Material Adverse Effect”) shall have occurred; provided, however,
that none of the following results, occurrences, facts, changes, events, effects, violations, penalties,
inaccuracies or circumstances shall constitute or be taken into account in determining whether a Material
Adverse Effect has occurred, is continuing or would reasonably be expected to occur: (A) the filing of
the Chapter 11 Cases, and the fact that the Debtors are operating in bankruptcy, (B) results, occurrences,
facts, changes, events, violations, inaccuracies or circumstances affecting (1) the electric or gas utility
businesses in the United States generally or (2) the economy, credit, financial, capital or commodity
markets, in the United States or elsewhere in the world, including changes in interest rates, monetary
policy or inflation, (C) changes or prospective changes in law (other than any law or regulation of
California or the United States that is applicable to any electrical utility) or in GAAP or accounting
standards, or any changes or prospective changes in the interpretation or enforcement of any of the
foregoing, (D) any decline in the market price, or change in trading volume, of any securities of the
Debtors, (E) any failure to meet any internal or public projections, forecasts, guidance, estimates,
milestones, credit ratings, budgets or internal or published financial or operating predictions of revenue,
earnings, cash flow or cash position, (F) any wildfire occurring after the Petition Date and prior to
January 1, 2020, and (G) one or more wildfires, occurring on or after January 1, 2020, that destroys or
damages fewer than 500 Structures in the aggregate (it being understood that (I) the exceptions in
clauses (D) and (E) shall not prevent or otherwise affect a determination that the underlying cause of any
such change, decline or failure referred to therein is a Material Adverse Effect, and (II) a Material
Adverse Effect shall include the occurrence of one or more wildfires on or after January 1, 2020
destroying or damaging at least 500 Structures within PG&E’s service area at a time when the portion of
PG&E’s system at the location of such wildfire was not successfully de-energized.

        13.     The Debtors’ aggregate liability with respect to Wildfire Claims shall be determined
(whether (i) by the Bankruptcy Court (or the District Court to which the reference has been partially
withdrawn for estimation purposes), (ii) pursuant to an agreement between the Debtors and the holders of
Wildfire Claims, or (iii) through a combination thereof) not to exceed the Wildfire Claims Cap; provided,
however, that for purposes of this paragraph 13, (A) any Wildfire Claim that the CPUC has approved or
agreed to approve for recovery or pass through by the Utility shall not count in determining the Wildfire
Claims Cap and (B) the Wildfire Claims Cap shall be increased by an amount equal to the amount of


#92440077v49
Case: 19-30088        Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22           Page 78
                                                  of 80
                                                                                                        B-4


Wildfire Claims consisting of professional fees that the Bankruptcy Court (or the District Court to which
the reference has been partially withdrawn for estimation purposes) determines to be reasonable.

         14.     PG&E shall have received at least $14,000 million of proceeds from the issuance of
equity, on terms acceptable to each Commitment Party in its sole discretion, provided that up to $2,000
million of such proceeds shall be permitted to come from the proceeds of preferred equity, equity-linked
securities or securitizations issued by PG&E or the Utility, so long as such issuance could not reasonably
be expected to negatively impact cash distributions to PG&E or distributions that will be available to
service debt at PG&E.

        15.      The Utility has both (i) elected, and received Bankruptcy Court approval, to participate in
the Go-Forward Wildfire Fund (as defined in the Plan) and (ii) satisfied the other conditions to
participation in the Go-Forward Wildfire Fund set forth in the Wildfire Legislation (as defined in the
Plan).

          16.   PG&E shall own directly 100% of the common stock of the Borrower.

        17.     No order of a governmental authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation or funding of any transactions contemplated by the Plan shall
have been received by the Debtors, and no law, statute, rule, regulation or ordinance shall have been
adopted that makes the consummation or funding of any transactions contemplated by the Plan illegal or
otherwise prohibited.

        18.     One or more investment banks reasonably satisfactory to the Commitment Parties shall
have been engaged to publicly sell or privately place the Notes for the purpose of reducing, replacing or
refinancing the Facility.




#92440077v49
Case: 19-30088       Doc# 4119-2        Filed: 10/04/19       Entered: 10/04/19 11:59:22          Page 79
                                                 of 80
                                       Form of Solvency Certificate

                                                   [DATE]

         This Solvency Certificate (“Certificate”) of [_________] (“the Borrower”), and its Subsidiaries
is delivered pursuant to Section [__] of the $[_________] Senior Secured Term Loan Credit Agreement,
dated as of [_________] (the “Credit Agreement”), by and among the Borrower, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent. Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set forth in the Credit
Agreement.

        I, [_____], the duly elected, qualified and acting [Chief Financial Officer] of the Borrower and its
Subsidiaries, DO HEREBY CERTIFY that I have reviewed the Credit Agreement and the other Loan
Documents referred to therein and have made such investigation as I have deemed necessary to enable me
to express a reasonably informed opinion as to the matters referred to herein.

        I HEREBY FURTHER CERTIFY, in my capacity as [Chief Financial Officer] and not in my
individual capacity, that as of the date hereof, immediately after giving effect to the Transactions:

          1.      The fair value of the assets of the Borrower and its Subsidiaries, on a consolidated basis,
at a fair valuation on a going concern basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise.

          2.      The present fair saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated and going concern basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities, subordinated, contingent or otherwise,
as such debts and other liabilities become absolute and matured in the ordinary course of business.

          3.      The Borrower and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become absolute and matured in the
ordinary course of business.

        4.      The Borrower and its Subsidiaries are not engaged in businesses, and are not about to
engage in businesses for which they have unreasonably small capital.

       For purposes of this Certificate, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances existing as of the date hereof,
would reasonably be expected to become an actual and matured liability.

        For the purpose of the foregoing, I have assumed there is no default under the Credit Agreement
on the date hereof and will be no default under the Credit Agreement after giving effect to the funding
under the Credit Agreement.

                                [Remainder of page intentionally left blank]




#92440077v49
Case: 19-30088        Doc# 4119-2         Filed: 10/04/19       Entered: 10/04/19 11:59:22            Page 80
                                                   of 80
